1           ARMAND J. KORNFELD (WSBA #17214)                    HONORABLE WHITMAN L. HOLT
            THOMAS A. BUFORD (WSBA #52969)
2           RICHARD B. KEETON (WSBA #51537)
            BUSH KORNFELD LLP
3           601 Union Street, Suite 5000
            Seattle, WA 98101
4           Tel.: (206) 292-2110
            Facsimile: (206) 292-2104
5           Emails: jkornfeld@bskd.com,
            tbuford@bskd.com, and rkeeton@bskd.com
6
            RICHARD M. PACHULSKI (CA Bar #90073)*
7           JEFFREY W. DULBERG (CA Bar #181200)*
            MAXIM B. LITVAK (CA Bar #269126)*
8           PACHULSKI STANG ZIEHL & JONES LLP
            10100 Santa Monica Blvd., 13th Floor
9           Los Angeles, CA 90067-4003
            Tel: (310) 277-6910
10          Facsimile: (310) 201-0760
            Emails: rpachulski@pszjlaw.com,
11          jdulberg@pszjlaw.com, and
            mlitvak@pszjlaw.com
12
            *Admitted Pro Hac Vice
13
            Attorneys for the Chapter 11
14          Debtors and Debtors in Possession

15                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF WASHINGTON
16
            In re:                                          Chapter 11
17

18          EASTERDAY RANCHES, INC., et al.                 Lead Case No. 21-00141
                                                            Jointly Administered
19                                       Debtors. 1
                                                            DECLARATION OF CLINT W.
20                                                          BUMGUARDNER, INDEPENDENT
                                                            APPRAISER, REGARDING
21                                                          VALUE OF FARMS STORAGE
                                                            FACILITY IN SUPPORT OF
22                                                          DEBTORS’ CASH COLLATERAL
                                                            MOTIONS
23

24

25

26
        1
          The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.
        (21-00141) and Easterday Farms, a Washington general partnership (21-00176).
            DECLARATION OF CLINT W. BUMGUARDNER,                               B USH K ORNFELD           L LP
            INDEPENDENT APPRAISER, REGARDING VALUE OF                                  LAW OFFICES
                                                                                  601 Union St., Suite 5000
            FARMS STORAGE FACILITY– Page 1                                     Seattle, Washington 98101-2373
                                                                                  Telephone (206) 292-2110
        DOCS_SF:105240.1 20375/001                                                Facsimile (206) 292-2104

     21-00141-WLH11          Doc 423    Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 1 of 119
        1                I, Clint W. Bumguardner, declare under penalty of perjury that the following is
        2       true and correct to the best of my knowledge, information, and belief:
        3                1.       I have been retained by the above-captioned debtors and debtors in
        4       possession (together, the “Debtors”) as an independent appraiser to value the property
        5       commonly referred to as the “Farms Storage Facility,” as described further below. I am
        6       above 18 years of age and I am competent to testify. If I were called upon to testify, I
        7       could and would testify competently to the facts and expert conclusions set forth herein
        8       on that basis.
        9                                            Expert Qualifications
      10                 2.       I am a Certified General Real Estate Appraiser (#1102340) in Washington
      11        State, a member of the Appraisal Institute (MAI) (#10161), and an Accredited Senior
      12        Appraiser (ASA), American Society of Senior Appraisers. I am also a certified
      13        appraiser in a number of other states, including Texas, Colorado, Arizona, and Utah,
      14        among others. I graduated from Texas A&M University in 1987 with a Bachelor of
      15        Science degree and then obtained a Master of Agriculture, Land Economics and Real
      16        Estate degree from the same university in 1988. Following graduation, I worked as a
      17        staff appraiser at J.R. Kimball, Inc. in Fort Worth, Texas from 1989 to 1992. In 1992,
      18        I started my current firm, W.T. Appraisal, Inc., where I am currently a principal. I
      19        regularly perform appraisals of agricultural industry properties, including feed yards,
      20        feed mills, processing facilities, dairies, barns, and storage warehouses. I have been
      21        qualified to testify as an expert witness on the valuation of agricultural properties on
      22        numerous prior occasions in state and federal court, including bankruptcy court.
      23                 3.       Based on the foregoing, I believe that I am well qualified as an appraisal
      24        expert to opine on the value of the Farms Storage Facility.
      25

      26
                 DECLARATION OF CLINT W. BUMGUARDNER,
                 INDEPENDENT APPRAISER, REGARDING VALUE OF                            B USH K ORNFELD           L LP
                 FARMS STORAGE FACILITY – Page 2                                              LAW OFFICES
                                                                                         601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                DOCS_SF:105240.1 20375/001                                               Telephone (206) 292-2110
                                                                                         Facsimile (206) 292-2104
ec22gz013m
             21-00141-WLH11          Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 2 of 119
        1                                            Farms Storage Facility
        2                4.       The Farms Storage Facility consists of 22.24 acres of land improved with
        3       a potato and onion storage facility with several covered sheds totaling 153,680 square
        4       feet of space. The Farms Storage Facility is owned 100% by Easterday Farms and is
        5       located in Benton County, Washington. I visited the property on March 16, 2021.
        6                                    Valuation Conclusion and Methodology
        7                5.       Based on my expert opinion and analysis, my concluded fair market value
        8       of the Farms Storage Facility is $15,100,000.00 as of March 16, 2021. A true and
        9       correct copy of my appraisal report is attached hereto as Exhibit A. The fee that I
      10        charged the Debtors for my services in connection with preparation of this report is
      11        $20,000.00.
      12                 6.       I began my valuation analysis by considering the highest and best use of
      13        the property. I concluded that the highest and best use of the Farms Storage Facility is
      14        as a commercial potato and onion storage facility. Such highest and best use is not
      15        likely to change in the near future.
      16                 7.       As indicated in much greater depth in my appraisal report, I primarily
      17        relied on three approaches in valuing the Farms Storage Facility: the cost approach, the
      18        income approach, and the sales comparison approach.
      19                 8.       The cost approach is based on the understanding that market participants
      20        relate value to cost. The principle of substitution is basic to the cost approach. This
      21        principle affirms that a knowledgeable buyer would pay no more for a property than the
      22        cost to acquire a similar site and construct improvements of equivalent desirability and
      23        utility without undue delay. As set forth in my appraisal report, I applied the cost
      24        approach to the Farms Storage Facility by first valuing the land as if vacant, then
      25        obtaining construction cost estimates from local firms, and finally applying certain
      26        depreciation and obsolescence factors to reach a concluded value for the property.
                 DECLARATION OF CLINT W. BUMGUARDNER,
                 INDEPENDENT APPRAISER, REGARDING VALUE OF                             B USH K ORNFELD           L LP
                 FARMS STORAGE FACILITY – Page 3                                               LAW OFFICES
                                                                                          601 Union St., Suite 5000
                                                                                       Seattle, Washington 98101-2373
                DOCS_SF:105240.1 20375/001                                                Telephone (206) 292-2110
                                                                                          Facsimile (206) 292-2104
ec22gz013m
             21-00141-WLH11          Doc 423    Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 3 of 119
        1                9.       The income approach is predicated on the assumption that there is a
        2       definite relationship between the amount of income a property is capable of producing
        3       and its value. This approach is based on the principle that value is created by the
        4       expectation of benefits derived in the future. The anticipated annual net income of the
        5       property is processed to produce an indicated value. Net income is the income
        6       generated before payment of debt service. The process of converting the net income
        7       into value is called capitalization, which involves dividing the net income of the
        8       property by a capitalization rate. The appropriateness of this rate is critical, and there
        9       are a number of techniques by which it may be developed or used to support the
      10        conclusion of value. As set forth in my appraisal report, I believe that the capitalization
      11        rate that I adopted is reasonable and appropriate under the circumstances and consistent
      12        with generally accepted valuation practices.
      13                 10.      The sales comparison approach is most useful when a number of similar
      14        properties have been sold or are currently offered for sale in the subject property market.
      15        Using this approach, an appraiser produces a value indication by comparing a subject
      16        property with similar sales and/or listings. The sale prices of the properties that are
      17        judged most similar tend to indicate a range in which the value for the subject property
      18        will fall. Measuring the differences between the sales and the subject property can be
      19        accomplished directly when the market evidence is sufficient, or through bracketing
      20        when there is a lower degree of correlation or similarity. Direct measurement is
      21        preferred; however, markets in different areas do not always provide sufficient data.
      22        Typically, dollar or percentage adjustments are made to the sale price of each property
      23        being compared to the subject, with consideration for the real property interest involved.
      24        Through this comparative procedure, the appraiser estimates one or more kinds of value
      25        as of a specific date. As set forth in my appraisal report, I believe that there is adequate
      26        comparable sales data available for me to assess the value of the Farms Storage Facility.
                 DECLARATION OF CLINT W. BUMGUARDNER,
                 INDEPENDENT APPRAISER, REGARDING VALUE OF                            B USH K ORNFELD           L LP
                 FARMS STORAGE FACILITY – Page 4                                              LAW OFFICES
                                                                                         601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                DOCS_SF:105240.1 20375/001                                               Telephone (206) 292-2110
                                                                                         Facsimile (206) 292-2104
ec22gz013m
             21-00141-WLH11          Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 4 of 119
        1                11.      Reconciling the outcome of the cost, income, and sales comparison
        2       approaches, it is my expert opinion that the fair market value of the Farms Storage
        3       Facility is $15,100,000.00 as of March 16, 2021.
        4                                    [Remainder of page intentionally left blank]
        5

        6

        7

        8

        9
      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26
                 DECLARATION OF CLINT W. BUMGUARDNER,
                 INDEPENDENT APPRAISER, REGARDING VALUE OF                              B USH K ORNFELD           L LP
                 FARMS STORAGE FACILITY – Page 5                                                LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                DOCS_SF:105240.1 20375/001                                                 Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec22gz013m
             21-00141-WLH11          Doc 423     Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 5 of 119
21-00141-WLH11   Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 6 of 119
                              An Appraisal Report of
                 Easterday Farms Potato & Onion Storage Facility
                      located at 138105 S Nine Canyon Road
                      Kennewick, Benton County, Washington


                                 Effective Date
                                 March 16, 2021




                                   Requested By
                                 Mr. Maxim Litvak
                       Pachulski, Stang, Ziehl, & Jones, LLP
                       10100 Santa Monica Blvd., 13th Floor
                          Los Angeles, CA 90067-4003




                                   Prepared By:
                              WT Appraisal, Inc.
                                  P.O. Box 7275
                              1302 B Petroleum Dr.
                              Abilene, Texas 79608
                                  800-340-5039
                              www.wtappraisal.com
                                Job No. 2021-230


                                                                 EXHIBIT A

21-00141-WLH11    Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 7 of 119
                                                                            March 19, 2021

Mr. Maxim Litvak
Pachulski, Stang, Ziehl, & Jones, LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067-4003


  RE Name:      Easterday Farms Potato & Onion Storage Facility
   Location:    138105 S Nine Canyon Road, Kennewick, Benton County,
                Washington

Dear Mr. Litvak,

In accordance with your letter of engagement dated March 12, 2021, we have prepared an
appraisal of the property referenced above. The purpose of the appraisal is to estimate the
current "As Is" market value, as defined in the accompanying report, of the fee simple
interest in the property as of the effective date of the appraisal. We understand that the
intended use of the report is to provide information for use in making business decisions
concerning the subject property. This report is for the use and benefit of, and may be relied
upon by, Mr. Maxim Litvak of Pachulski, Stang, Ziehl, & Jones, LLP, and their respective
successors, assigns and affiliates.

Pachulski, Stang, Ziehl, & Jones, LLP makes no warranties or representations regarding
this document or the conclusions contained herein.

The effective date of this appraisal is March 16, 2021, and is based on data and market
conditions prevailing on that date. The research and analysis contained herein was
conducted during the month of March 2021.

By reason of our investigation and analysis of data contained in this report, other
information in our files, and our experience in the real estate and appraisal profession, it
is our opinion that the "As Is" market value of the fee simple interest in the Easterday
Farms Potato & Onion Storage Facility, located at 138105 S Nine Canyon Road,
Kennewick, Benton County, Washington, as of March 16, 2021, is:

               FIFTEEN MILLION ONE HUNDRED THOUSAND DOLLARS
                             $15,100,000 ROUNDED




21-00141-WLH11      Doc 423     Filed 03/22/21    Entered 03/22/21 13:31:16      Pg 8 of 119
Mr. Maxim Litvak                                                                March 19, 2021
Page 2

The legal description has been personally plotted to the best of our ability and generally
describes the subject property. These value estimates are subject to the assumptions and
limiting conditions as set out herein. The reported analyses, opinions, and conclusions
were developed, and this report has been prepared in conformity with the requirements of
the Uniform Standards of Professional Appraisal Practice (USPAP) as promulgated by the
Appraisal Standards Board of The Appraisal Foundation and the specific appraisal
standards set out in 12 CFR, Part 1608 and in conformance with Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989 (FIRREA), revised June 7,
1994, and subsequent federal regulations including the most recent Interagency Appraisal
and Evaluation Guidelines effective 12/10/10, and amendments thereto, to the extent that
the available market data will allow.

We do not warrant that the improvements meet the specifications established by the
Americans with Disabilities Act. Furthermore, as a result of our analysis, we have
concluded that the property has no scientific, natural, cultural, or recreational value.

Additionally, the appraisers were not provided a survey of the subject property. The size
used in this appraisal was the size indicated by the Morrow County Appraisal District and
is assumed correct. If the size of the subject property changes, our value is subject to
change.

Extraordinary Assumption: It should be noted that, to our knowledge, no environmental
hazard was known to be located on the property, as of the effective date of this appraisal.
However, we are not experts in the field of environmental hazards or ground
contamination; therefore, should any questions concerning environmental hazards or
material arise, it is suggested that the client call on an expert in this field to provide further
analysis and inspection. The value estimate of this appraisal assumes that there are no
environmental problems which would adversely affect the marketability of the property.

Hypothetical Condition: None

The following pages of this report and addenda contain the pertinent data gathered in the
course of our investigation and sets forth the methods employed in completing the value
estimate.




21-00141-WLH11       Doc 423      Filed 03/22/21    Entered 03/22/21 13:31:16        Pg 9 of 119
 Mr. Maxim Litvak                                                      March 19, 2021
 Page 3

 We thank you for the privilege of serving you and trust that you will find this report
 satisfactory.

 Sincerely yours,




 Clint W. Bumguardner, MAI, ASA
 General State Certified Appraiser             Jeremy Wethington, Certified Appraiser
 State Certification No. TX-1321020-G          State Certification TX-1380954-G
 Washington Certification No. 1102340




21-00141-WLH11      Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 10 of 119
                                               TABLE OF CONTENTS

 Title Page
 Letter of Transmittal
 Table of Contents

                                                APPRAISAL REPORT


 PART I - INTRODUCTION
      Summary of Salient Facts, Data and Conclusions . . . . . . . . . . . . . . . . . . . . . . 1
      Property Identification and Location . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
      Scope of Work . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
      Market Value Defined . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      History of Subject Property . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
      Competency Statement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

 PART II - DESCRIPTIONS AND ANALYSIS
      Morrill County Area Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              16
      Site Data and Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            22
      Description of Improvements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 31
      Real Estate Tax and Assessment Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . .                           39
      Industry Overview . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         40
      Highest and Best Use . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            49

 PART III - VALUATION ANALYSIS AND CONCLUSIONS
      The Cost Approach to Value . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                57
      The Sales Comparison Approach to Value . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          67
      The Income Approach To Value . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    71
      Marketing Time Analysis. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              77
      Reconciliation and Final Estimate of Value. . . . . . . . . . . . . . . . . . . . . . . . . . . .                       78
      Certification . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   81

                                                        ADDENDA


          Assumptions & Limiting Conditions
          Qualifications of Appraisers
          Letter of Engagement
          Subject Legal Documents
          Subject Pictures




21-00141-WLH11              Doc 423         Filed 03/22/21          Entered 03/22/21 13:31:16                   Pg 11 of 119
                           PART I - INTRODUCTION




21-00141-WLH11   Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 12 of 119
            Summary of Salient Facts, Data and Conclusions
 Property Appraised:                  Easterday Farms Potato & Onion Storage Facility
                                      located 12 miles south of Kennewick, in the
                                      southeastern portion of Benton County, Washington.

 Property Type:                       Commercial Potato & Onion Storage - 1,680,000 cwts.
                                      storage capacity.

 Location:                            Southeast Benton County; 12 miles South of
                                      Kennewick, and located at 138105 S Nine Canyon
                                      Road, Kennewick, Benton County, Washington.

 GPS Coordinates:                     Latitude:      46° 00' 39.15" North
                                      Longitude:    119° 07' 07.15" West

 Interests Appraised:                 Unencumbered fee simple interest - real estate (land,
                                      structures and associated equipment in-use).

 Legal Description:                   Being 22.24 total acres out of the southwest corner of
                                      the SW/4 of Section No. 7, Township 6 North, Range
                                      30 East, in Benton County, Washington.

 Purpose of Appraisal:                The purpose of the appraisal is to develop and support
                                      an opinion of the “As Is” market value of the subject real
                                      estate (land, structures and associated equipment in-
                                      use), as of the effective date of the appraisal.

 Effective Date of Valuation:         March 16, 2021

 Intended Use
 of Appraisal:                        For the sole purpose of assisting the client, Mr. Maxim
                                      Litvak & Associates with internal decision making
                                      concerning the subject property.

 Intended User:                       The intended user of this report is Mr. Maxim Litvak of
                                      Pachulski, Stang, Ziehl, & Jones, LLP, and their
                                      respective successors, assigns and affiliates. It is not
                                      intended for any other users. No purchaser or seller of
                                      the subject property, nor any borrower nor 3rd parties
                                      are intended users of this appraisal and no such parties
                                      should use or rely on this appraisal for any purpose. All
                                      such parties are advised to consult with appraisers or
                                      other professionals of their own choosing.

 W. T. Appraisal, Inc.                                                                        1




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16      Pg 13 of 119
    Summary of Salient Facts, Data and Conclusions (continued)
 Land Data:

  Size                                22.24 acres

  Shape                               Mostly square

  Frontage                            Approximately 975 feet along the east side of S Nine
                                      Canyon Road (paved).

  Zoning:                             None

  Flood Zone:                         According to FEMA, Flood Plain Maps are not available
                                      for the outlying areas of Benton County, Washington.
                                      Due to the elevation and topography of the subject
                                      property, it is assumed that the subject improvements
                                      do not lie within a designated 100-year flood area.
                                      However, it is recommended that a survey, by a
                                      registered surveyor be performed to determine exact
                                      elevations, flood status and the amount of acreage that
                                      might be affected.
 Improvement Data:

  Sheds Capacity                      1,680,000 cwts. storage capacity

  Potato Sheds                        Shed Nos. 1 thru 8 and 11 & 12; Ten (10) Behlen/
                                      Teton West Potato Sheds - 68' x 226' with a below
                                      grade pleanum / fan room (600+/- SF) on each end and
                                      control room (170+/- SF) on every other shed. Each
                                      shed is approximately 15,368 SF for a total of 153,680
                                      SF Total - Potato Sheds with ventilation equipment and
                                      control room, and a second floor observation/
                                      inspection walkway. Each structure contains a below
                                      grade 600+/- SF fan house with control room and fan
                                      equipment with stairway to inspection platform as well
                                      as 35 vent tubes.

                                      Shed Nos. 1 thru 8 are potato storage only; Shed Nos.
                                      11 & 12 are equipped for potato storage only.




 W. T. Appraisal, Inc.                                                                     2




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 14 of 119
    Summary of Salient Facts, Data and Conclusions (continued)
  Potato Sheds                        Shed Nos. 9 & 10 and 13 thru 16; Six (6) Behlen/ Teton
                                      West Onion Sheds - 68' x 226' with a below grade
                                      pleanum/ fan room (600+/- SF) on each end and control
                                      room (170+/- SF) on every other shed. Each shed is
                                      approximately 15,368 SF for a total of 153,680 SF Total
                                      - Onion Sheds with ventilation equipment and control
                                      room, and a second floor observation/ inspection
                                      walkway. Each structure contains a below grade 600+/-
                                      SF fan house with control room and fan equipment with
                                      stairway to inspection platform as well as 44 rows of
                                      underfloor ducts.

                                      Shed Nos. 9 & 10 are potato or onion storage; Shed
                                      Nos. 13 thru 16 are equipped for onion storage only.

  Year Built:                         12 Bays constructed in 2011; 4 Bays constructed in
                                      2014

 Current Use:                         Commercial Potato & Onion Storage Sheds - 1,680,000
                                      cwts. capacity.

 Highest and Best Use:
      As Vacant                       Hold for Development or adjoin with adjacent
                                      agricultural land.
         As Improved                  Commercial Potato & Onion Storage Sheds

 Natural, recreational,
 cultural or scientific value:        The appraisers were not provided with a study
                                      regarding natural, recreational, cultural or scientific
                                      amenities on the subject and are not qualified as
                                      experts in determining value attributed with these
                                      amenities. If a subsequent study is completed and
                                      indicates a value for any of these specific amenities, the
                                      appraisers reserve the right to modify the value
                                      conclusions in this report.




 W. T. Appraisal, Inc.                                                                        3




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16      Pg 15 of 119
    Summary of Salient Facts, Data and Conclusions (continued)
 Nuisances, Hazards and
 Detrimental Influences:              The appraisers were not provided with an
                                      environmental study on the subject tract and are not
                                      qualified as experts in determining environmental
                                      contamination. If a subsequent environmental study
                                      indicates a hazardous condition on the subject site, the
                                      appraisers reserve the right to modify the value
                                      conclusions in this report.

 Assessed Value (2021)
  Market Land Value:                  $ 266,880
  Improvement Value:                  $8,008,980
  Assessed Value :                    $8,030,550

 Indicated Land Value by
 Sales Comparison Approach:           $278,000 ($12,500/ acre)

 Indicated Improvement
 Value by Cost Approach:              $15,050,000 (RE & Equipment)

 Indicated Value by Sales
 Comparison Approach:                 $15,120,000 (RE & Equipment)

 Indicated Value by
 Income Approach:                     $15,100,000 (RE & Equipment)

  FINAL MARKET VALUE INDICATION:                                     $15,100,000

 Estimated Exposure Time:             12 months




 W. T. Appraisal, Inc.                                                                      4




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16      Pg 16 of 119
 Real Estate fixtures are typically equipment items that have been attached, fixed or
 installed to the land or building in a permanent manner and thus become a part of the real
 estate as removal would damage the real estate. The subject potato storage facility
 contains several items considered as real estate fixtures, as their removal would typically
 cause damage to the building structure and/ or would render the facility no longer a
 commercial potato storage facility as it could not perform the functions typically associated
 with a potato storage facility processes and its highest and best use. The comparable
 improved sales utilized in this report included similar fixtures to the subject property and
 the market generally recognizes these items as real estate fixtures. In addition, commercial
 potato storage facility sales are typically compared on their storage and/ or cleaning
 capacities, which could not be generated without the associated real estate fixtures. This
 appraisal is subject to the continuance of all permits needed for the potato and onion
 storage facility operation.

 Valuation Considerations

 Forces that influence real property values include social trends, economic circumstances,
 governmental controls and regulations and environmental conditions. Any or all of these
 might be impacted by a disaster. Factors that create value include utility, scarcity, desire
 and effective purchasing power. Again, any or all of these might become issues in the
 aftermath of a disaster. Property utility might be impacted by damage or destruction;
 properties might be more scarce because damaged or destroyed properties are removed
 from the overall supply; desire for property might increase because displaced homes and
 businesses need replacement space; and effective purchasing power might be impacted
 by changes in lending policies and practices in the area in response to the disaster.

 A disaster might have a drastic impact on both supply and demand, causing them to
 suddenly be out of balance. The principles of substitution, contribution and externalities
 help provide the answers to these questions. As in any assignment, identification of the
 subject’s market area is critical. Generally, all properties in the subject’s market area are
 similarly impacted by the disaster. “Typical” motivations and “reasonable” exposure times
 are therefore measured by what is observed in that market area during the same time
 period. In other words, “normal” is redefined – at least for the time being.

 The global outbreak of a “novel coronavirus” known as COVID-19 was officially declared
 a pandemic by the World Health Organization (WHO). The reader is cautioned, and
 reminded that the conclusions presented in this appraisal report apply only as of the
 effective date(s) indicated. The appraiser makes no representation as to the effect on the
 subject property of any unforeseen event, subsequent to the effective date of the appraisal.
 This pandemic threatens global economic markets and it is unclear at this point how this
 will affect real estate values in the near and/or long term. Due to these unknown factors,
 this value conclusion could be affected."




 W. T. Appraisal, Inc.                                                                      5




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 17 of 119
                         Property Identification and Location




 Location

 The property is located at 138105 S Nine Canyon Road, approximately 12 miles south of
 Kennewick, in the southeastern portion of Benton County, Washington.

 The property is identified as Easterday Farms Potato & Onion Storage Facility. The
 subject Potato & Onion Storage Facility has a total storage capacity of 1,680,000 cwts. The
 building improvements include sixteen (16) potato and/ or onion storage sheds.

 Legal Description

 Being 22.24 total acres out of the southwest corner of the SW/4 of Section No. 7,
 Township 6 North, Range 30 East, in Benton County, Washington.

 The appraiser(s) were not provided a survey of the subject property. The acreage amount
 used in this appraisal was the size indicated by the Benton County Appraiser’s Office and
 information provided by the client and is assumed correct. If subsequent data indicates this
 amount to be incorrect, the appraiser(s) reserve the right to alter the determinations in this
 report.



 W. T. Appraisal, Inc.                                                                       6




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 18 of 119
 W. T. Appraisal, Inc.                                                                   7




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 19 of 119
W. T. Appraisal, Inc.                                                                                     8




                   21-00141-WLH11   Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 20 of 119
                                      Scope of Work
 Appraisal Problem to be Solved

 The problem to be solved in this appraisal assignment is to support and form an opinion
 of value of the “As Is” market value of the subject property, as of the effective date of
 appraisal, and subject to the assumptions and limiting conditions set forth in the appraisal.
 The fee simple interest in the subject property is being appraised. The subject property is
 currently utilized as commercial potato and onion storage facility, located 12 miles south
 of Kennewick, Benton County, Washington.

 Intended Use and Intended Users of the Appraisal

 The intended use of this appraisal is to assist the client, Mr. Maxim Litvak and associates,
 with making a business decision regarding the subject property. This report is intended for
 use only by the client, Mr. Maxim Litvak of Pachulski, Stang, Ziehl, & Jones, LLP, and their
 respective successors, assigns and affiliates. This report is not intended for any other use
 or users.

 This report is intended for use by Mr. Maxim Litvak & Associates. Use of this report by
 others is not intended by the appraiser. No purchaser or seller of the subject property, nor
 any borrower are intended users of this appraisal and no such parties should use or rely
 on this appraisal for any purpose. All such parties are advised to consult with appraisers
 or other professionals of their own choosing.

 Effective Date of Appraisal and Date of Report

 This appraisal has an effective date of March 16, 2021 and is based on data and market
 conditions prevailing on that date. This appraisal report was written during the month of
 March 2021, and was completed on March 19, 2021.

 Property Rights Appraised

 In this particular appraisal, the property rights appraised consist of the fee simple interest
 in the subject.

 A fee simple interest is defined as:




 W. T. Appraisal, Inc.                                                                       9




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 21 of 119
           Absolute ownership unencumbered by any other interest or estate, subject only to
           the limitations imposed by the governmental powers of taxation, eminent domain,
           police power, and escheat 1.

 Type and Definition of Value Used in the Appraisal

 Market value is defined as being the most probable price, as of a specified date, in cash,
 or in terms equivalent to cash, or in other precisely revealed terms, for which the specified
 property rights should sell after reasonable exposure in a competitive market under all
 conditions requisite to a fair sale, with the buyer and seller each acting prudently,
 knowledgeably, and for self-interest, and assuming that neither is under undue duress.2
 Implicit in this definition is the consummation of a sale as of a specified date and the
 passing of title from seller to buyer under conditions whereby:

           1)     Buyer and seller are typically motivated;
           2)      Both parties are well informed or well advised and each acting in what they
                   consider their own best interests;
           3)     A reasonable time is allowed for exposure in the open market,
           4)      Payment is made in terms of cash in U.S. dollars or in terms of financial
                   arrangements comparable thereto; and
           5)      The price represents the normal consideration for the property sold
                   unaffected by special or creative financing or sale concessions granted by
                   anyone associated with the sale.3

 Extent of Property Identification

 Physical Characteristics

 The total area of the subject site is approximately 22.24 acres. The tract is mostly square
 in shape, and mostly level to moderately sloping in topography. According to FEMA, Flood
 Plain Maps are not available for the outlying areas of Benton County, Washington. Due to
 the elevation and topography of the subject property, it is assumed that the subject
 improvements do not lie within a designated 100-year flood area. However, it is
 recommended that a survey, by a registered surveyor be performed to determine exact
 elevations, flood status and the amount of acreage that might be affected.




    1
        The Appraisal of Real Estate, Fourteenth Edition, The Appraisal Institute, 2013, page 58

    2
        The Appraisal of Real Estate, Fourteenth Edition, The Appraisal Institute, 2013, page 58.

    3
        The Appraisal of Real Estate, Fourteenth Edition, The Appraisal Institute, 2013, Page 59

 W. T. Appraisal, Inc.                                                                                 10



21-00141-WLH11            Doc 423      Filed 03/22/21      Entered 03/22/21 13:31:16           Pg 22 of 119
 As of the date of inspection, the site was improved with the Easterday Farms Potato &
 Onion Storage Facility, consisting of sixteen (16) potato and onion storage sheds.

 Legal Characteristics

 We relied on information from surveys, deeds and county records concerning easements,
 restrictions and other encumbrances. The subject legal description is:

 Being 22.24 total acres out of the southwest corner of the SW/4 of Section No. 7,
 Township 6 North, Range 30 East, in Benton County, Washington.

 The appraiser(s) were not provided a survey of the subject property. The acreage amount
 used in this appraisal was the size indicated by the Benton County Appraiser’s Office and
 information provided by the client and is assumed correct. If subsequent data indicates this
 amount to be incorrect, the appraiser(s) reserve the right to alter the determinations in this
 report.

 Extent of Property Inspection

 The subject property was photographed and inspected on the ground. Building
 measurements and site measurement were taken during the inspection. An interior and
 exterior inspection of all the buildings was preformed. The inspection was performed in
 order to gather information about the physical characteristics of the subject that are
 relevant to the valuation problem. The inspection was conducted on March 16, 2021.

 Type and Extent of Data Researched

 Comparable improved sales and leases were obtained and verified by principals, brokers
 or appraisers in order to form an opinion of value for the subject property including land
 and improvements by use of the sales comparison approach to value. All of the sales and
 leases used were inspected either physically or by plats and/or photographs. All sale/ lease
 information was analyzed in applying the sales comparison and income approaches to
 value. Comparable construction cost data and Marshall & Swift Valuation Service were
 used to determine the replacement cost new of the structural and site improvements. In
 addition, we reported the current assessed value and the applicable tax rates as provided
 by the County. We reviewed factors controlling highest and best use, formed a preliminary
 opinion, and checked that opinion against collected data for reasonableness. We also
 reviewed employment, population, and other demographic data from various federal and
 local governmental agencies for analysis and reliance on for demographic trends.




 W. T. Appraisal, Inc.                                                                      11



21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 23 of 119
 Type and Extent of Analysis Applied

 The value opinion presented in this report was based upon review and analysis of the
 market conditions affecting real property value of competitive properties and sales in the
 Benton County, Washington area. The appraisal problem did not warrant an intensive
 highest and best use study. Given the nature of the subject real estate, our conclusion of
 highest and best use was based on logic, observed evidence, and our experience in the
 real estate appraisal profession.

 After selecting the land sales, a comparative analysis of relevant factors that influence
 value was undertaken to adjust the sales to the subject to arrive at a value of the subject
 land. This land value was then added to the replacement cost estimate of the subject
 improvements to arrive at an indicated value via the cost approach. After selecting the
 improved sales, a comparative analysis of relevant factors that influence value was
 undertaken to adjust the sales to the subject based upon the actions and preferences
 demonstrated by the participants in the market and based upon the appraiser’s knowledge
 and experience in the appraisal business, to arrive at an indicated value via the sales
 comparison approach. Occupancy, rental rates and expenses of competitive properties in
 the subject market were utilized in arriving at an estimated net operating income for the
 subject property. Direct Capitalization was the method used to form a value indication in
 the income approach using overall capitalization rates extracted from the comparable
 sales. Thus, the cost, sales comparison, and income approaches to value were utilized to
 form opinions of value for the subject property.

 Note: The equipment value contribution “is as” in place and functional. If separated, both
 Real Estate and Equipment Values would be negatively impacted.

                             History of Subject Property
 The present owner of record for the subject properties is Easterday Farms, and has been
 under the same ownership for several years. In 2011, the owners constructed twelve (12)
 potato & onion storage sheds and in 2014, four (4) additional sheds were constructed. At
 the time of our appraisal, the subject property is being actively marketed by, Mr. Skye Root
 of Root Agricultural Advisory. The appraisers are not aware of any other pending sales,
 listings, offerings, or other transactions concerning the subject property, as of the date of
 this appraisal.




 W. T. Appraisal, Inc.                                                                     12



21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 24 of 119
                               Competency Statement
 The appraiser(s) have valued numerous agricultural, as well as, industrial and agricultural
 properties including potato/ onion sheds and USDA food processing facilities within the
 States of Texas, Oklahoma, Kansas, Nebraska, New Mexico, California, Oregon,
 Arkansas, Utah, Ohio, Pennsylvania, Indiana, Iowa, Michigan, Wisconsin and Colorado
 during the past five years. For these reasons, the appraiser has the professional
 competency required to appraise the subject property.

 Mr. Bumguardner is a member of the Appraisal Institute (MAI No. 10161), an Accredited
 Senior Appraiser (ASA) of the American Society of Appraisers as well as a State Certified
 General Real Estate Appraiser in the State of Washington, certificate number 1102340.

 Mr. Wethington is a State Certified General Real Estate Appraiser in the State of Texas,
 certificate number TX-1380954-G.

 As the appraiser has valued numerous agricultural industry properties that include both real
 estate and fixtures/ equipment - it is the appraisers intent to satisfy USPAP Standards 1
 and 2 for real property valuation component and Standards 7 and 8 for the equipment /
 personal property valuation component.

                                        Report Type
 This is an Appraisal Report which is intended to comply with the reporting requirements set
 forth under Standards Rule 2-2(a) of the Uniform Standards of Professional Appraisal
 Practice for an Appraisal Report. As such, it presents summarized discussions of the data,
 reasoning, and analyses that were used in the appraisal process to develop the appraiser's
 opinion of value. Supporting documentation concerning the data, reasoning, and analyses
 is retained in the appraiser's file. The depth of discussion contained in this report is
 specific to the needs of the client and for the intended use stated herein. The appraiser
 is not responsible for unauthorized use of this report.

                                    Real Estate Fixtures

 Real Estate fixtures are typically equipment items that have been attached, fixed or
 installed to the land or building in a permanent manner and thus become a part of the real
 estate as removal would damage the real estate. The subject potato storage contains
 several items considered as real estate fixtures, as their removal would typically cause
 damage to the building structure and/or would render the facility no longer a potato storage
 as it could not perform the functions typically associated with potato storage processes and
 its highest and best. The comparable improved potato storage sales utilized in this report
 included similar fixtures to the subject property and the market generally recognizes these


 W. T. Appraisal, Inc.                                                                    13




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 25 of 119
 items as real estate fixtures. In addition, potato storage sales are typically compared on
 their square footage and/or capacities, which could not be generated without the
 associated real estate fixtures.

                                    Extraordinary Assumption

 An extraordinary assumption is something that is believed to be true for the sake of the
 appraisal but that may or may not in fact be true as of the effective date of the appraisal.4

 We have made no Extraordinary Assumptions in our analysis of the subject property. We
 have not made any Hypothetical Condition assumptions or other conditions that might
 impact value.




    4
        The Appraisal of Real Estate, Fourteenth Edition, The Appraisal Institute, 2013, page 53.

 W. T. Appraisal, Inc.                                                                                  14




21-00141-WLH11            Doc 423      Filed 03/22/21      Entered 03/22/21 13:31:16            Pg 26 of 119
                  PART II - DESCRIPTIONS AND ANALYSIS




 W. T. Appraisal, Inc.                                                                  15




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 27 of 119
                           Benton County, WA Area Analysis
 Analysis of a local economy often focuses on trends in population, employment and
 income. The conditions and potential of the local economy are relevant to most appraisal
 assignments. The value of real estate in a community is influenced by the demand for its
 use. The demand for various types of real estate, including vacant land, depends on the
 population of the market that the real estate serves, the effective purchasing power of this
 population, and their desire to own real estate. Demand may change for various types of
 real estate and between real estate and non-realty investment sources. “Market areas are
 defined by a combination of factors, such as, physical features, the demographic and
 socioeconomic characteristics of the residents or tenants, the condition of the
 improvements, and land use trends.” 5

 Location

 Benton County and the city of Prosser, the county seat, are located in the south-central
 portion of the state. Established in 1905 from portions of Yakima County and Klickitat
 County. The County covers 1,760 square miles of area and has an elevation of 959 feet
 with the highest point being Rattlesnake Mountain at 3,527 feet.

 Prosser is located 149 miles southwest of Spokane, 155 miles southeast of Seattle, and
 147 miles northeast of Portland, Oregon. Major highways which provide access to the area
 include Interstate Highway 82, and US Highway 12 and State Highways 224 and 221. The
 county is also dissected by many county and farm to market roads. All of these highways
 are in good condition and provide the area with adequate access.

 Farm enterprise is mainly fruit production, dairy production, beef cattle feeding and
 farming. The rise of viticulture has had a profound impact on the agricultural and tourism
 industries over the past two decades, and has in many ways reshaped the reputation of
 the region.

 In the following discussions, the four forces that influence value 1) social, 2) economic, 3)
 governmental and 4) environmental will be examined. An understanding of the four forces
 is fundamental to appraising because the interaction of these forces creates the climate
 in which property values increase, decrease, or remain stable.




    5
        The Appraisal of Real Estate, Thirteenth Edition, Appraisal Institute, 2008 page 54.

 W. T. Appraisal, Inc.                                                                                 16


21-00141-WLH11            Doc 423      Filed 03/22/21       Entered 03/22/21 13:31:16          Pg 28 of 119
 Social Forces

 Demographics

 Benton County’s total population in 2010 was 175,177 and in 2019 was estimated to be
 204,390. The median age in 2019 was 36.1 years. The 2019 median household income
 was $69,023 with a per capita income of $32,882.

                              COMPARATIVE POPULATION STATISTICS

                Year        Prosser           Percent         Benton       Percent
                                              Change          County       Change

               1990           4,476            N/A            112,560        N/A

               2000           4,838           7.48%           142,475       21.00%

               2010           5,714           15.33%          175,177       18.67%

               2015           5,819           1.80%           190,218       7.91%

               2016           5,860           0.70%           193,494       1.69%

               2017           5,967           1.79%           198,200       2.37%

               2018           6,076           1.79%           201,286       1.53%

               2019           6,202            N/A            204,390       1.52%


 Economic Forces

 Employment

 Benton County has a work force of 100,024 unemployment rate of 6.9% as of January
 2021. Between 2000 and 2019, the total civilian labor force has shown a steady increase.
 The 2000 unemployment rate was 4.9% compared to 6.9% as of January 2021 with
 fluctuating patterns throughout the 21 years reflecting the national economic conditions.

 The following chart illustrates the employment data for the years 2000 through January
 2021. (Source: Washington Employment Security Department)

                                      BENTON COUNTY LABOR FORCE

            Year           Civilian          Number           Number           Percent
                         Labor Force        Employed        Unemployed      Unemployment

            2000           76,070            72,320            3,750                4.9

            2005           84,590            79,750            4,840                5.7


 W. T. Appraisal, Inc.                                                                            17




21-00141-WLH11           Doc 423      Filed 03/22/21    Entered 03/22/21 13:31:16         Pg 29 of 119
            2010            94,390              86,990             7,400                7.8

            2011            93,140              85,620             7,520                8.1

            2012            92,080              83,670             8,410                9.1

            2013            90,100              82,080             8,020                8.9

            2014            89,990              83,100             6,890                7.7

            2015            91,760              85,591             6,169                6.7

            2016            94,291              88,412             5,879                6.2

            2017            97,430              92,070             5,360                5.5

            2018            99,084              93,924             5,160                5.2

            2019           103,169              97,773             5,396                5.2

            2020           107,448              98,586             8,862                8.2

          Jan 2021         100,024              93,539             6,485                6.5


 Employment by industry in Benton County is shown in the following chart.

                         BENTON COUNTY EMPLOYMENT BY INDUSTRY 2019
                TYPE OF EMPLOYMENT                                   TOTAL EMPLOYED
                Farm Employment                                            4,895
                Forestry, fishing and related activities                    (D)
                Mining, quarrying, oil and gas extraction                   (D)
                Construction                                               9,396
                Manufacturing                                              5,085
                Wholesale Trade                                            1,801
                Retail Trade                                               12,232
                Transportation & Warehousing                               2,111
                Utilities and Information                                  1,012
                Finance & Insurance                                        3,723
                Real estate, Rental & Leasing                              4,246
                Professional & Technical Services                          11,459
                Management of Companies & Enterprises                       621
                Administrative & Waste Services                            11,627
                Educational Services                                       1,155



 W. T. Appraisal, Inc.                                                                                18




21-00141-WLH11           Doc 423      Filed 03/22/21        Entered 03/22/21 13:31:16         Pg 30 of 119
                Health Care & Social Services                          15,039
                Arts, Entertainment & Recreation                        2,480
                Accommodations & Food Service                           8,578
                Other services, except public administration            5,439
                State & Local Government                               12,959
                Source: Bureau of Economic Analysis


 As the chart shows, industries employing the most people are state and local government
 followed by healthcare services, government, retail trade, administrative & waste services,
 professional & technical services, and construction.

 Governmental Forces

 Public Services

 Adequate utility service is provided to the area. Most of the rural portions of the area are
 served by rural coop water systems or private wells and septic systems. The Benton
 County Sheriff's Department is responsible for law enforcement while fire protection is from
 various volunteer fire departments.

 Education

 Public education for Benton County covers 7 school districts or 60 public schools educating
 approximately 33,870 students in public school and 10 private schools with approximately
 1,373 students. Higher education opportunities include Central Washington University,
 Yakima Valley Community College, Washington State University Tri-Cities, Heritage
 University, Perry Technical Institute, Columbia Basin College, and the Pacific Northwest
 University of Heath Sciences.

 Government

 Benton County has a three member Board of County Commissioners with 6 incorporated
 towns within the county that are governed by town councils. Building permits issued in
 2020 totaled 897.

 Environmental Forces

 Average precipitation in Benton County is 8 inches per year with 7 inches of snowfall
 occurring in November, December and January. The average temperature in winter is 25°
 and in summer is 89°. Favorable weather makes Benton County a leader in agricultural
 products, outdoor recreation and tourism.

 W. T. Appraisal, Inc.                                                                       19




21-00141-WLH11           Doc 423     Filed 03/22/21      Entered 03/22/21 13:31:16   Pg 31 of 119
 Terrain

 Benton County is primarily level plains. According to the General Soil Map of Benton
 County provided by the USDA Natural Resources Conservation District, the county
 consists of typical soils for the area.

 Summary

 In conclusion, the economy of the Benton County area is based largely on the agricultural
 for economic growth and stability. It is primarily an agricultural area with a number of large
 farming and cattle operations including fruit production, dairies and cattle. According to the
 Benton County Development Association, 40% percent of the manufacturing sector is
 related to food processing. Also included in the manufacturing sector is the production of
 paper products, lumber and wood products, transportation equipment, plastics, metals and
 bio-fuel for bio-diesel, bio-gas and ethanol products.

 The area is largely dependent on agricultural production with the labor force peaking in
 summer months and dropping off in dormant winter production months. The national
 recession played a large role with job losses in 2011 occurring in the manufacturing,
 construction and government sectors.




 W. T. Appraisal, Inc.                                                                      20




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 32 of 119
 W. T. Appraisal, Inc.                                                                  21




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 33 of 119
                                     Site Data and Analysis
 A site is land that has been improved so that it is ready to be used for a specific purpose.
 Land, on the other hand, can be raw or improved. Raw land, is land on which no
 improvements have been made; land in its natural state before grading, construction,
 subdivision, or the installation of utilities. A site description is a comprehensive listing of
 factual data, including a legal description, other title and record data, and information on
 physical characteristics of the site.6

 Zoning and Land Use Information

 The subject property is located in the southeastern portion of Benton County,
 approximately 12 miles South of Kennewick, Benton County, Washington. The physical
 address is reported as 138105 S Nine Canyon Road, Kennewick, Washington. The subject
 consists of 22.24 acres and is mostly square in shape. The tract has approximately 975
 feet along the east side of S Nine Canyon Road (paved). The topography of the subject
 site is level to gently sloping for the most part. There appears to be enough slope to allow
 for adequate surface water drainage.

 Easements, Encroachments and Restrictions

 Easements - There are no known easements considered to have a major detriment to the
 site. It should be noted, however, that if a current survey map, or a registered surveyor
 determines that adverse easements do exist, these factors may impact the market value
 and/ or the marketability of the subject property. Therefore, it is assumed that no
 easements exist, which would adversely affect the marketability or desirability of the site.

 Encroachments - The physical inspection of the property did not reveal any adverse
 encroachments. Also, there are no known deed restrictions which would be detrimental to
 value. In order to verify these findings, a survey by a licensed surveyor and a title opinion
 by a reputable title company are recommended.

 Deed Restrictions - No formal study of deed restrictions was conducted. However, it is
 recommended that a lawyer or title company be consulted regarding any deed restrictions
 associated with subject site.




    6
        The Appraisal of Real Estate, Appraisal Institute, Fourteenth Edition, 2013, page 205-206.

 W. T. Appraisal, Inc.                                                                                 22




21-00141-WLH11            Doc 423      Filed 03/22/21      Entered 03/22/21 13:31:16           Pg 34 of 119
 Physical Characteristics

 Location

 The subject property is situated along the east side of Nine Canyon Road, approximately
 twelve (12) miles south of the City of Kennewick, Benton County, Washington. The
 physical address is reported as 138105 S Nine Canyon Road, Kennewick, Washington.

 GPS Coordinates

         Latitude:         46° 00' 39.15" North
         Longitude:       119° 07' 07.15" West

 Size & Shape

 According to information provided by the client and the Benton County Assessor’s Office,
 the subject contains 22.24 acres of land area, and is mostly square in shape. However, its
 configuration is considered such that it does not limit the site's overall utility or restrict the
 type of development which could be physically possible. The subject site is considered
 typical for an agricultural, industrial land tract in the area.

 The size used in this appraisal was based on information from the client and the Benton
 County Assessor’s Office, and is assumed correct. If the size of the site changes, our value
 is subject to change.

 Frontage/ Access

 The subject site contains approximately 975 linear feet of frontage along the east side of
 Nine Canyon Road. Nine Canyon Road is an asphalt surfaced, county maintained roadway
 in average condition. The site has adequate frontage along a public roadways for its
 current use.

 Topography

 The topography of the site is mostly level to sloping, and drainage appears adequate. The
 elevation ranges from approximately 1,200 to 1,280 feet above sea level. The subject
 topography is considered to be typical of the surrounding area, and does not appear to
 impact its development potential.




 W. T. Appraisal, Inc.                                                                          23




21-00141-WLH11           Doc 423   Filed 03/22/21    Entered 03/22/21 13:31:16        Pg 35 of 119
 Flood Plain

 According to FEMA, Flood Plain Maps are not available for the outlying areas of Benton
 County, Washington. Due to the elevation and topography of the subject property, it is
 assumed that the subject improvements do not lie within a designated 100-year flood area.
 However, it is recommended that a survey, by a registered surveyor be performed to
 determine exact elevations, flood status and the amount of acreage that might be affected.

 Definitions of FEMA Flood Zone Designations

 Flood zones are geographic areas that the FEMA has defined according to varying levels
 of flood risk. These zones are depicted on a community's Flood Insurance Rate Map
 (FIRM) or Flood Hazard Boundary Map. Each zone reflects the severity or type of flooding
 in the area. In communities that participate in the NFIP, flood insurance is available to all
 property owners and renters in these zones:

              Zone                                                Description
  High Risk - Zone AE              Areas subject to inundation by the 1% annual chance flood, where base
                                   flood elevations are provided. In high-risk areas, there is at least a 1 in
                                   4 chance of flooding during a 30-year mortgage. All home and business
                                   owners in these areas with mortgages from federally regulated or insured
                                   lenders are required to buy flood insurance. They are shown on the flood
                                   maps as zones beginning with the letters A or V.
  Moderate/Low Risk - Zone X       Areas determined to be outside the 0.2% annual chance floodplain. In
                                   moderate- to low-risk areas, the risk of being flooded is reduced but not
                                   completely removed. These areas submit over 20% of NFIP claims and
                                   receive one-third of disaster assistance for flooding. Flood insurance isn't
                                   federally required in moderate-to-low areas, but it is recommended for all
                                   property owners and renters. They are shown on flood maps as zones
                                   labeled with the letters B, C or X (or a shaded X).


 Soil

 The USDA/ Natural Resources Conservation Services (NRCS) General Soil Survey of
 Benton County provided information concerning the soil types present on the subject
 property. The major range soils found on this property are:




 W. T. Appraisal, Inc.                                                                                       24




21-00141-WLH11           Doc 423     Filed 03/22/21       Entered 03/22/21 13:31:16              Pg 36 of 119
 *Source: USDA-NRCS Official Soil Series Descriptions - https://soilseries.sc.egov.usda.gov/osdname.aspx

 Overall, the subject appears to possess typical soil types for the area. Additionally, the
 subject site's soils appear such that its load bearing capacity does not restrict the
 construction of ordinary structural improvements. No evidence to the contrary was noted
 during physical inspection of the site.

 Egress & Ingress

 The subject site has egress/ ingress along the east side of Nine Canyon Road (paved).
 Egress and ingress to the subject site was adequate for its highest and best use. The site
 is considered to have similar egress and ingress for an ag industrial site in the area.

 Utilities

 All necessary utilities are provided to the subject site including electricity, water provided
 via a water well featuring an electric submersible pump, and a private septic system. The
 quality and sufficiency of the water and utilities appear adequate for the current operation.

 Surrounding Uses

 Visual inspection of properties located within the immediate subject area dryland and
 irrigated cropland in all directions, a feedyard located south west of the property, along with
 scattered residential homesteads, and farming operations.

 Zoning

 The subject is located outside any city limits and is not subject to any municipal zoning
 ordinances. We recommend that all zoning compliance/ conformity issues be verified
 through legal counsel.

 Improvements:

 A Commercial Potato and Onion storage facility with the capacity of 1,680,000 cwts. The
 improvements include sixteen (16) 15,368 SF Behlen/ Teton West Potato and Onion
 Storage sheds and one water well. These improvements will be described in detail in
 another section of this report. See improvement section for detailed analysis.

 Environmental Hazards

 The appraiser was not provided with an environmental study of the site with regards to
 possible hazardous materials. We are not experts in the field of environmental hazards or
 ground contamination; therefore, should any questions concerning environmental hazards

 W. T. Appraisal, Inc.                                                                               25




21-00141-WLH11           Doc 423    Filed 03/22/21     Entered 03/22/21 13:31:16          Pg 37 of 119
 or material arise, it is suggested that the client call on an expert in this field to provide
 further analysis and inspection. The value estimate of this appraisal assumes that there
 are no environmental problems, which would adversely affect the marketability of the
 property.

 Summary and Conclusions

 The subject site is located in an area of similar uses. The subject is typical in terms of size,
 shape, topography and productivity. The subject consists of a mostly square shaped tract,
 containing a total of approximately 22.24 acres of land area, and has all necessary utilities,
 which are adequate for present use. The site is not located in a flood hazard area, and is
 generally level to sloping and typical in soil types.

 The site is currently improved with a potato and onion storage facility. The regional location
 of the subject facility is considered to be good with adequate supplies of commodities.
 Accessibility is average with primary ingress and egress from Nine Canyon Road, a asphalt
 paved, county-maintained roadway. The easements that exist are typical of other sites in
 the area and neither restricts the use or development of the subject, nor have a negative
 effect on its value. Given its size and use, the site is considered relatively consistent with
 the immediate area and provides average functional utility. The site is suitable for its
 current use as a commercial potato and onion storage facility.




 W. T. Appraisal, Inc.                                                                        26




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16       Pg 38 of 119
 W. T. Appraisal, Inc.                                                                  27




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 39 of 119
 W. T. Appraisal, Inc.                                                                  28




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 40 of 119
 W. T. Appraisal, Inc.                                                                  29




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 41 of 119
 W. T. Appraisal, Inc.                                                                  30




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 42 of 119
                          Description of the Improvements
 The subject improvements consist of a commercial Potato and Onion storage facility with
 the capacity of 1,680,000 cwts. The improvements include sixteen (16) 15,368 SF,
 Behlen/ Teton West Potato and Onion Storage sheds and a water well.

 Design & Type of Facility

 Teton West style buildings are recognized as one of the best designs for insuring potato
 and onion quality. Each of the buildings are humidity and temperature controlled. The
 buildings are 68' x 226' and can hold 120,000 hundredweight of potatoes and/ or 60,000
 hundredweight of onions per building. Twelve (12) of the bays were constructed in 2011;
 and four (4) bays were constructed in 2014.

 Shed Nos. 1 thru 8 and 11 & 12; Ten (10) Behlen/ Teton West Potato Sheds - 68' x 226'
 with a below grade pleanum / fan room (600+/- SF) on each end and control room (170+/-
 SF) on every other shed. Each shed is approximately 15,368 SF for a total of 153,680 SF
 Total - Potato Sheds with ventilation equipment and control room, and a second floor
 observation/ inspection walkway. Each structure contains a below grade 600+/- SF fan
 house with control room and fan equipment with stairway to inspection platform as well as
 35 vent tubes. Shed Nos. 1 thru 8 are potato storage only; Shed Nos. 11 & 12 are
 equipped for potato storage only.

 Shed Nos. 9 & 10 and 13 thru 16; Six (6) Behlen/ Teton West Onion Sheds - 68' x 226' with
 a below grade pleanum/ fan room (600+/- SF) on each end and control room (170+/- SF)
 on every other shed. Each shed is approximately 15,368 SF for a total of 153,680 SF Total
 - Onion Sheds with ventilation equipment and control room, and a second floor
 observation/ inspection walkway. Each structure contains a below grade 600+/- SF fan
 house with control room and fan equipment with stairway to inspection platform as well as
 44 rows of underfloor ducts. Shed Nos. 9 & 10 are potato or onion storage; Shed Nos. 13
 thru 16 are equipped for onion storage only.

 The Teton West Potato Sheds are specifically designed and built for potato storage and
 employ the most modern technology available to ensure and maintain the quality of
 potatoes. Once the potatoes are placed in the storage bins, the objective is to create the
 ideal environment to minimize deterioration and improve potato quality by using a
 ventilation system to force air through the potatoes and achieve the desired temperature
 and humidity.

 Water Wells
 According to our-on-site inspection, the subject property has a submergible pump that is
 used for water. The current water well and available water are considered to be adequate
 for a Potato and Onion Storage facility.

 W. T. Appraisal, Inc.                                                                  31




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 43 of 119
 Property Summary:                    Potato & Onion Storage Sheds

 Gross Building Area:                  15,368 Square Feet (per shed)
                                      245,888 Square Feet (total square feet)


 Potato & Onion Storage Sheds - Shed Nos. 1 thru 8 and 11 & 12; Ten (10) Behlen/ Teton
 West Potato Sheds - 68' x 226' with a below grade pleanum / fan room (600+/- SF) on
 each end and control room (170+/- SF) on every other shed. Each shed is approximately
 15,368 SF for a total of 153,680 SF Total - Potato Sheds with ventilation equipment and
 control room, and a second floor observation/ inspection walkway. Each structure contains
 a below grade 600+/- SF fan house with control room and fan equipment with stairway to
 inspection platform as well as 35 vent tubes. Shed Nos. 1 thru 8 are potato storage only;
 Shed Nos. 11 & 12 are equipped for potato storage only.

 Shed Nos. 9 & 10 and 13 thru 16; Six (6) Behlen/ Teton West Onion Sheds - 68' x 226' with
 a below grade pleanum/ fan room (600+/- SF) on each end and control room (170+/- SF)
 on every other shed. Each shed is approximately 15,368 SF for a total of 153,680 SF Total
 - Onion Sheds with ventilation equipment and control room, and a second floor
 observation/ inspection walkway. Each structure contains a below grade 600+/- SF fan



 W. T. Appraisal, Inc.                                                                  32



21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 44 of 119
 house with control room and fan equipment with stairway to inspection platform as well as
 44 rows of underfloor ducts. Shed Nos. 9 & 10 are potato or onion storage; Shed Nos. 13
 thru 16 are equipped for onion storage only.

                                   Quality Of Construction

 The quality of construction materials is considered to be excellent as is the workmanship.

                                     Property Condition

 Overall, the condition of the improvements will be considered to be good as of the effective
 date of this appraisal. The current improvements range from 7 to 10 years old being
 constructed in 2011 and 2014.

 Effective Age

 Effective age is defined as "the age indicated by the condition and utility of a structure."
 (The Dictionary of Real Estate Appraisal). Effective age can be greater or less than actual
 age. Maintenance and remodeling influence the effective age of a structure. The actual age
 of the improvements is 7 to 10 years, as they were newly built in 2011 and 2014. Due to
 the subject being a in good condition, the prudent estimate of effective age is estimated
 to be 8 years.

 Economic Life

 The life of these types of buildings and improvements is difficult to measure. From a
 physical standpoint the building, with renovation to the short-lived items, could last for 50
 years or more. However, economic changes in the market have an effect on the
 improvement's ability to contribute to the property value. Therefore, the life of a property
 is usually measured in economic rather than physical terms.

 Economic life is defined as "the period over which improvements to real property contribute
 to property value." (The Dictionary of Real Estate Appraisal). Generally, economic life and
 physical life vary, with the economic life of a structure being of shorter duration. Remaining
 economic life is the number of years remaining in the economic life of a structure, as of the
 date of the appraisal.

 The Marshall Valuation Service rates various types of properties and analyzes them
 regarding mortality and ages at which major reconstruction and modernization has
 occurred. The subject buildings were judged to be Good Class C/S type construction on
 the Potato and Onion Storage Sheds. These types of buildings have an economic life that
 ranges from 30 years to 45 years. The actual age of the buildings ranges from 7 to 10
 years. Data taken from comparable sales indicate that similar improvements have

 W. T. Appraisal, Inc.                                                                      33




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 45 of 119
 economic lives of 35 to 45 years. We have estimated the economic life of the
 improvements to be 45 years. Since the effective age has been estimated at 8 years and
 the total economic life is estimated to be 45 years; the indicated remaining economic life
 is 37 years.
 As the area surrounding the subject is agricultural in nature, the improvements are
 compatible with the surrounding properties.

 Functional Obsolescence

 The improvements are generally functional in overall design and layout. The size and
 physical arrangement of the improvements compliment the utility requirements within the
 subject's market. The current improvements represent the highest and best use of the site,
 as improved.

 Natural, Recreational, Cultural or Scientific Value

 Recent changes in appraisal practices require consideration of natural, recreational,
 cultural or scientific value. The criteria are as follows:

         Natural Value             -        Properties of special significance are identified as
                                            properties with or adjacent to national landmarks,
                                            national wilderness areas, national or state parks,
                                            national or state wildlife refuges, areas identified by
                                            the U. S. Fish and Wildlife Service as "Critical
                                            Habitats" or other special natural features that include
                                            wetlands, ocean and lake shores, caves, dunes,
                                            coastal barrier islands and estuaries.

         Cultural Value            -        Properties of cultural special significance are based on
                                            criteria established by the National Register of Historic
                                            Places.

         Recreational Value -               Properties of recreational special significance are
                                            identified as any property that is within or adjacent to
                                            existing public recreation areas or adjacent to rivers,
                                            oceans, or lake shores.

         Scientific Value          -        Properties of scientific special significance are proper-
                                            ties valued for scientific value or archaeological impor-
                                            tance.

 After consideration of the above criteria, it is concluded that the subject property does not
 have natural, recreational, cultural or scientific value.

 W. T. Appraisal, Inc.                                                                            34




21-00141-WLH11           Doc 423       Filed 03/22/21   Entered 03/22/21 13:31:16       Pg 46 of 119
 Improvement Summary

 The structural improvements consist of several buildings which are an important part of the
 subject Commercial Potato & Onion Storage Facility. The structures were constructed in
 2011 and 2014. The effective age of the buildings is 8 years and its remaining effective
 economic life is 37 years.

 The improvements will be considered to be average to above average in functional utility
 as a Potato and Onion Storage facility. The improvements are considered to be in
 conformity, both physically and legally. The construction and materials are of good quality.
 Therefore, the property is suitable for its use as a Commercial Potato and Onion Storage
 Facility.




 W. T. Appraisal, Inc.                                                                    35




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 47 of 119
W. T. Appraisal, Inc.                                                                                     36




                   21-00141-WLH11   Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 48 of 119
W. T. Appraisal, Inc.                                                                                     37




                   21-00141-WLH11   Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 49 of 119
W. T. Appraisal, Inc.                                                                                     38




                   21-00141-WLH11   Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 50 of 119
                   Real Estate Tax and Assessment Analysis
 The property is located in Benton County, Washington. The Benton County Assessor’s
 Office estimates market values for all properties in the county, and these values are utilized
 by all taxing authorities in the county as a basis for assessing taxes. The taxing authorities
 having jurisdiction over the subject property include Benton County, Benton County Road,
 Fire District No. 1, Kennewick Hospital, Mid-Columbia Library, Port Of Kennewick, Finley
 SD 53, etc.

 The 2020 appraised value of the land and improvements and the associated identification
 numbers assigned to the property by the Assessor’s Office are listed in the chart below.

          Property I.D.         Market Value Land     Improvement Value          Acres

                                      Benton County, Washington

  298237                                  $266,880                $8,008,980             22.24

  Total                                   $266,880                $8,008,980             22.24


 The total market value for the subject was $8,275,860 in 2020, with a total taxable value
 of $8,030,550. Thus, the estimated tax liability of the subject property was $43,309.25 in
 2020.

 After analysis of the data within this report, it is our opinion that the assessed value of the
 subject is similar to other properties in the area.




 W. T. Appraisal, Inc.                                                                       39




21-00141-WLH11            Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 51 of 119
                                          Industry
                                          Overview




 W. T. Appraisal, Inc.                                                                  40




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 52 of 119
 Potato Overview

 Potatoes are the leading vegetable crop in the United States, contributing about 15 percent
 of farm sales receipts for vegetables. Americans consume about 130 pounds of fresh and
 processed potatoes annually, 40 pounds more than tomatoes, the next commonly eaten
 vegetable. Over 50 percent of potato sales are to processors for French fries, chips,
 dehydrated potatoes, and other potato products, while the remainder goes to the fresh
 market. Although potatoes are grown year round, the fall crop comprises roughly 90
 percent of potato production.




 Potato production in 2018 totaled 450 million cwt, down slightly from the 2017 crop.
 Harvested area, at 1.01 million acres, was down 3 percent from 2017. The average yield
 of 443 cwt per acre was up 11 cwt from the previous year.

 Spring potato final production for 2018 totaled 17.8 million cwt, 18 percent below the
 previous year. Harvested area, at 51,800 acres, decreased 17 percent from 2017. The
 average yield for spring potatoes was 343 cwt per acre, down 7 cwt from 2017. Summer
 potato production was 17.8 million cwt for 2018, a 21 percent decrease from 2017.
 Harvested area, at 56,400 acres, was down 17 percent from 2017. The average yield of
 315 cwt per acre was down 16 cwt from 2017. Fall potato production was estimated at 414

 W. T. Appraisal, Inc.                                                                   41




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 53 of 119
 million cwt for 2018, up 2 percent from the 2017 crop. Area harvested in 2018 was 906,600
 acres, 1 percent below the previous year. The average fall potato yield, at 457 cwt per
 acre, was up 12 cwt from 2017.

 The value of all potatoes sold in 2018, at $3.75 billion, decreased 3 percent from the
 previous year. The average price, at $8.90 per cwt, was down $0.27 from 2017. The
 quantity of potatoes sold from the 2018 crop totaled 420 million cwt, down slightly from
 2017. Quantity sold accounted for 93 percent of 2018 production, unchanged from the
 previous year.

 Growers from the 23 estimating States sold 289 million cwt of raw potatoes to processors
 from the 2018 crop, up 2 percent from 2017. Table stock sales totaled 106 million cwt, 3
 percent below the previous year. Seed sales of 24.1 million cwt were down 5 percent from
 2017. Sales for livestock feed, at 697 thousand cwt, decreased 64 percent from 2017.




 W. T. Appraisal, Inc.                                                                  42




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 54 of 119
 Shrinkage and loss was estimated at 25.5 million cwt for 2018, 2 percent above 2017.
 Potatoes used for livestock feed on farms where grown and home use totaled 556,000 cwt,
 a 37 percent decrease from the previous season. Growers kept 3.49 million cwt for seed
 on their own farms, down 1 percent from 2017.

 United States potatoes used for processing totaled 298 million cwt, up 6 percent from
 2017. Potatoes used for chips and shoestrings totaled 62.7 million cwt, up 7 percent from
 the previous year. Frozen french fries and other frozen products utilized 179 million cwt of
 raw potatoes, up 5 percent from 2017. Potatoes used for dehydrating totaled 49.1 million
 cwt, up 7 percent from 2017. Canning use, at 1.87 million cwt, was up 1 percent from the
 previous year. Other products made from potatoes utilized 5.55 million cwt of potatoes, a
 10 percent decrease from 2017.




 Exports

 U.S. potato exports once again reached a record value and volume for the July 2018-June
 2019 marketing year (MY19), according to reports compiled by Potatoes USA.

 •       The total value of exports was $1,827 million, up 1% from the previous marketing
         year. Total export volume was 1,733,023 metric tons (mt) up 2.3%.

 W. T. Appraisal, Inc.                                                                    43




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 55 of 119
 •     The fresh weight equivalent (fwe) volume was 73 million hundredweight (cwt).
 •     Frozen potato products, at 1,741,047 fwe mt, accounted for 53% of total exports but
       were down 0.1%.
 •     Dehydrated potatoes, at 842,446 fwe mt, were up 2.7% and accounted for 25% of
       the total.
 •     Fresh potatoes, made up of table-stock, chip-stock and processing potatoes, were
 up 6.2% to 508,626 mt and accounted for
 15% of the total.
 •     Potato chip exports accounted for
 6% of the total and were up 0.8% to
 197,764 fwe mt.

 The top market for U.S. exports was once
 again Japan at $359 million. Due to
 significant U.S. exports of fresh potatoes
 destined for processing into frozen products
 Canada was a close second at $319 million.
 Mexico was the third most important market
 at $239 million, but was down 13% due to a
 21% decline in frozen exports. South Korea
 was the fourth largest market valued at
 $124 million with growth of 16%. The
 Philippines was fifth at $106 million up 13%.

 A number of issues and situations held
 back U.S. exports from further increasing,
 despite strong growth in world demand and
 a short crop in the EU, the main competitor.
 One of the main reasons was the strong
 domestic demand for potatoes, particularly
 frozen and dehy and the static supply of
 these products in the U.S.. Another was the
 imposition of retaliatory tariffs on U.S.
 products by Mexico and China. Mexico
 instituted a 20% tariff on U.S. frozen fries in
 June 2018. This resulted in a 25% decline
 in the volume (37,774 mt) and 21% decline
 in the value ($33,228,497) of frozen exports to Mexico for MY19. China implemented a
 10% tariff on U.S. fries and a 25% tariff on U.S. dehy in September, these resulted in a
 10% decline ($9,570,894) in frozen and 68% decline ($3,373,405) in dehy exports. The
 continued strengthening of the U.S. dollar, up 2.9% compared to the Euro for the marketing
 year, also contributed by raising the relative cost of U.S. potatoes.


 W. T. Appraisal, Inc.                                                                  44




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 56 of 119
 U.S. potato exports have grown 9% over the past five marketing years and should be
 poised for further growth in the coming year. Additional frozen capacity has and is coming
 online in the U.S. and additional acres were contracted for by the processors. The
 impediments to growth will be increased competition from the EU as production is forecast
 to return to normal in 2019 and the new free trade agreements in place in major U.S.
 export markets for the EU and Canada.




 Storage

 The purpose of potato storage is to maintain tuber quality and provide a uniform flow of
 tubers to fresh market and processing plants throughout fall, winter, and spring. Good
 storage should prevent excessive dehydration, decay, and sprouting. It should also
 prevent high sugar concentrations which result in dark colored fried products. A potato
 storage should have adequate insulation outside waterproofing, inside vapor proofing,
 ventilation, air distribution, adequate humidification, and properly designed controls for
 precisely maintaining the storage atmosphere.

 The design of storage structures varies considerably, primarily in methods of air
 distribution. Large air plenums are located on either or both sides, or in the middle with
 ducts running across or lengthwise, depending on shape and size of the storage. A
 common type of duct is galvanized corrugated pipe located above ground, although air
 ducts can be located below ground. Dirt floors are the most popular although many
 storages have concrete floors with wood covered flumes in the center. The wooden covers

 W. T. Appraisal, Inc.                                                                  45




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 57 of 119
 can be removed as potatoes are flumed out. Moisture proof barriers with insulation are
 required on the walls and ceilings, the thickness of the insulation varying with storage
 location. In most of the northern production areas and in areas of high elevation, a
 minimum of 2 inches of urethane or its insulating equivalent on walls and 3 ½ inches on
 the ceilings is required. Because high humidity is required for potatoes in storage,
 condensation of water on the ceiling sometimes occurs. Proper design, adequate
 insulation, and air flow along the eaves on the inside of the storage can reduce these
 problems.

 Temperature, humidity, and air movement are the most important environmental factors
 affecting storability. Temperature requirements are determined by the intended use of the
 potatoes. Tubers should always be kept in the dark since very small amounts of light will
 gradually cause greening. Light should not be use more than absolutely necessary.
 Surface greening is due to chlorophyll formation and is harmless. However, its presence
 in potatoes is undesirable because of marketing restrictions and the fact that at times an
 alkaloid called solanine increases with chlorophyll. Solaine and other glycoalkaloids cause
 potatoes to have a bitter, undesirable flavor. Greening develops slowly in the light at 40E
 F or below but develops rapidly at 68EF.

 Potatoes are usually held in bulk piles 8 to 20 feet deep. Some are stored in pallet boxes
 for short periods. Pressure bruise and internal black spots are substantially lower with
 pallet storage but decay is often increased because of poor air circulation within boxes.
 Long-term pallet storage is not recommended.

 Sprout Control

 Potatoes usually do not sprout until 2 to 4 months after harvest even at 50 to 59EF.
 However, after 2 to 3 months of storage, sprouting can be expected in potatoes stored as
 cold as 39EF and much more so at 50EF. Although limited sprouting does not seriously
 damage potatoes for food purposes, badly sprouted tubers shrivel and are difficult to
 market.

 Ventilation and Humidity Control

 The primary purpose of ventilating potato storages is to remove field heat and heat of
 respiration. Forced movement of air through potatoes also maintains uniform temperature
 and humidity throughout the pile. A good ventilation system can also be used to control
 progress of wet rots by drying out areas of the pile which look wet as well as drying tubers
 which are harvested in a wet condition. Excessive accumulation of carbon dioxide
 especially during the high respiration period early in the storage period can be prevented
 by adequate ventilation.



 W. T. Appraisal, Inc.                                                                    46




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 58 of 119
 Air distribution through potato piles is attained by various methods according to areas of
 production. Air ducts are spaced from eight to ten feet apart beneath pile. These ducts are
 made of various materials. Corrugated steel or aluminum pipes of different sizes according
 to size of storage with outlet holes spaced from 8 to 12 inches apart are used in some
 areas. In other areas, wooden A-frame slotted air ducts are used. The air is distributed
 to lateral ducts by a main plenum connected to the fan house. Variations of this basic
 distribution system exist in the various producing areas.

 The capacity of ventilation systems varies depending on the availability of low night
 temperatures for cooling. Higher air capacities are sometimes used to control soft rot and
 for drying tubers which were harvested wet. After the initial cooling period, high air
 velocities are not generally required.

 In arid climate the addition of moisture to air used for cooling is a necessity, particularly
 during the initial cooling period. Evaporation of moisture in the air has the additional
 benefit of increasing cooling capacity. Many storages have small centrifugal type
 humidifiers which distribute a fine mist into the air stream. Generally this type of humidifier
 is inadequate when large amounts of cool air are brought in during the cooling period.
 Large air washers are becoming more popular and provide more adequate humidification.
 Refrigerated water chiller units can give additional cooling capacity to air washers if
 necessary. Refrigerated storages are used to deep potatoes for prolonged periods into the
 early summer months.

 High relative humidities (90 to 95%) are required in all potato storage unless poor crop
 condition. Humidifiers are typically used to add water to the air. A humidifier is normally
 place in the plenum chamber immediately down wind from the circulation fan. In this
 location, all of the air, whether for recirculation or ventilation or both, will pass over the
 humidifier. A humidity of 95% reduces weight loss and shrinkage markedly over humidities
 of 80 to 85% and generally results in better quality regardless of the end use.

 Physiological and Biochemical Changes in Storage

 The objective of the storage environment is to keep the deterioration of the external and
 internal quality of potato tubers to a minimum. The quality of potatoes coming out of
 storage will not be any better than the quality of the potatoes placed into storage. Storage
 ability of potatoes is influenced considerably by production and harvesting practices. The
 maintenance of potato quality in storage is enhanced by care in growing, harvesting, and
 placement of tubers into storage.

 The storage periods can be divided into three periods. The first is the curing period or the
 period of suberization and maturation. The second, more lengthy phase, is the holding
 period, and the third is the warming period before removal. During the curing period,
 bruises incurred during the harvest operation are suberized to prevent entry of rot

 W. T. Appraisal, Inc.                                                                       47




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16      Pg 59 of 119
 organisms and immature tubers are allowed to mature. Temperatures of 50Eto 60E F are
 used, depending upon eventual use of the tubers, variety, relative maturity and conditions
 of growth. Curing temperatures of approximately 50E F are used when most of the
 potatoes are processed into frozen French fries, made into dehydrated products, or sold
 on the fresh market. Where potatoes are processed into chips, higher curing and holding
 temperatures may be used because of differences in varieties and a lower maximum
 allowance of reducing sugars. Length of the curing period is generally one to two weeks.
 Relative humidity above 95 percent is a necessity for the suberization process and to keep
 weight loss to a minimum.

 Proper curing of tubers is necessary to ensure storage without loss of quality. In relatively
 warm fall areas a considerable amount of field heat as well as heat of respiration must be
 dissipated, requiring forced ventilation with cool night air. Removing heat is necessary to
 keep rot to a minimum and to deep tubers from physiologically aging, which eventually
 results in greater development of reducing sugar and premature sprouting. If tubers are
 relatively immature, they should be kept at curing temperatures for longer periods to
 ensure maturation of the skin for minimum weight loss.

 Tubers are kept at holding temperatures of between 40 and 50EF depending on ultimate
 use. Chip potatoes are generally stored at a minimum of 50E F while those used for
 making French fries are kept at 45EF and fresh market and seed potatoes are maintained
 near 40EF. The accumulation of reducing sugars and deterioration of texture preclude
 storage of processing potatoes at low temperatures. Constant storage temperatures are
 more desirable than fluctuating temperatures. High relative humidity is desirable to keep
 weight loss to a minimum and to prevent the occurrence of pressure bruises.

 When potatoes have been kept at low holding temperatures, they should be warmed to
 approximately 50EF, before removal from storage to reduce bruising. When excessive
 reducing sugars have accumulated in storage, the amount of sugar can be reduced by
 holding the tubers at higher temperatures for 3 weeks or longer.

 Most varieties of potatoes are in the resting stage for two to three months after harvest.
 To prevent sprout development in potatoes stored longer than this, chemical sprout
 inhibitors are used. The two most common inhibitors are maleic hydrazide (MH) and
 chlopropham (CIPC). MH is applied to the green foliage in the field two to three weeks
 after full bloom stage. The inhibitor is translocated to the tubers and will keep potatoes
 sprout free through the storage season. CIPC is applied through the ventilation system in
 an aerosol form after the period of suberization and maturation, usually in December.
 Source: USDA




 W. T. Appraisal, Inc.                                                                     48




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 60 of 119
                                     Highest and Best Use
 Highest and best use is a basic premise of value. As with value, highest and best use is
 not an absolute fact; it reflects an appraiser's opinion of the best use of a property based
 on an analysis of prevailing market conditions. The term highest and best use, as used in
 this appraisal report, is defined as:

 The reasonably probable and legal use of vacant land or an improved property that is
 physically possible, appropriately supported, financially feasible, and that results in the
 highest value.7

 Highest and best use has also been defined as that use which produces the greatest return
 to land over time.

 Because existing improvements can limit the use of land, a determination of highest and
 best use for both 1) the site as if vacant and 2) the property as improved is based on the
 following four criteria:

     1) Legally permissible - such use must be allowed under existing zoning, building
        codes, deed restrictions, and environmental regulations;
     2) Physically possible - the size, shape, area and terrain of the property must be
        adequate to develop such use;
     3) Financially feasible - the use must produce a positive return; and
     4) Maximally productive - the use must produce a value, consistent with the rate
        of return indicated by the market, higher than all other uses which meet the first
        three criteria.8

 The analysis of these four criteria is based on consideration of several factors. These
 factors include any legal restriction on its utilization, the property's physical attributes,
 current supply and demand conditions, potential gross income and market derived rates
 or return.




    7
        The Appraisal of Real Estate, Fourteenth Edition, Appraisal Institute, 2013, page 332-333.

    8
        Ibid

 W. T. Appraisal, Inc.                                                                                 49




21-00141-WLH11           Doc 423      Filed 03/22/21       Entered 03/22/21 13:31:16           Pg 61 of 119
 As Though Vacant

 Land, as though vacant, is a fundamental concept of valuation theory and the basis for the
 cost approach. There are two primary reasons to identify the highest and best use of the
 land as though vacant: 1) to estimate a separate land value and 2) to identify comparable
 sales of vacant land.9

 The highest and best use of land is generally that use which, among all reasonable,
 alternative uses, provides the highest land value. The estimation of highest and best use,
 as though vacant, is accomplished by applying the four criteria previously listed.

 Physically Possible Use

 This criterion is dictated by the physical features of the site. Its size, shape, frontage,
 topography and subsoil conditions affect the uses to which it can be developed. The size
 of the subject site is 22.24 acres. The size and shape of the site are considered to be
 adequate to support most of the legally permissible forms of use or development. The site
 is level to gently sloping and there does not appear to be any adverse soil or sub-soil
 conditions.

 The subject is not located in a flood hazard area. The site has good access being 12 miles
 south of the City of Kennewick along the east side of Nine Canyon Road. The subject
 currently has adequate right-of-way and all necessary utilities. These roads are in average
 to good condition. The roads and the utilities are considered adequate for commercial
 Potato & Onion Storage use. All these components indicate that the subject has no
 physical limitation that would restrict its development.

 The site generally conforms with the size, shape and topography of other sites in the area.
 We could find no market evidence that would suggest the subject is at a physical
 disadvantage with other properties in the area. In our opinion, there are no conditions that
 would physically restrict the use of the site. Uses which are physically possible include
 irrigated cropland, commercial Potato & Onion Storage operation, and other general
 commercial uses, such as a grain elevator or a grain milling facility. Thus, a wide variety
 of improvements are physically possible for the site.




    9
        The Appraisal of Real Estate, Thirteenth Edition, Appraisal Institute, Chicago, Illinois, 2008. P. 277-278.

 W. T. Appraisal, Inc.                                                                                         50




21-00141-WLH11             Doc 423       Filed 03/22/21       Entered 03/22/21 13:31:16             Pg 62 of 119
 Legally Permissible Use

 The subject property does not lie within any incorporated city and therefore, is not subject
 to any zoning regulations. There is some county regulations which would require adequate
 capacity of individual septic systems. There is also some regulations which are in effect,
 that would most likely restrict some uses on the subject from a federal or state government
 perspective. Surrounding properties include agricultural, vacant land, and residential. The
 predominant business activities that have developed in the immediate area consist of
 agricultural related businesses. Based on trends that have developed in the area, the
 legally permitted use that would maintain conformity would be commercial Potato & Onion
 Storage facility, some type of grain handling or processing facility, or a farm and ranch
 homestead and headquarters.

 We are not aware of any private deed restrictions which would limit property type or use.

 It is common for sites located within the county to be encumbered by the county
 regulations. These restrictions neither place the subject at a legal disadvantage with other
 competing sites, nor do they adversely affect the use or development of the site.
 Therefore, the subject has a large variety of legally permitted agricultural uses.

 Financially Feasible Use

 Financial feasibility relates to all uses that are physically possible and legally permissible
 which are likely to produce some income, or return, greater than the combined income
 needed to satisfy operating expenses, financial expenses, and capital amortization. All
 uses expected to produce a positive return with a satisfactory equity yield are regarded as
 financially feasible.

 In considering the financial feasibility of the subject's most probable uses, several factors
 must be considered. These factors include, but are not limited to the surrounding land
 uses, the physical characteristics of the site itself, the supply and demand forces which
 influence property values, and the cost of development.

 The subject property is located within a rural agricultural area. The locational attributes of
 the subject are considered favorable for a commercial Potato & Onion Storage type use.
 This type use also conforms to the general make-up of the immediate area. Thus, the most
 feasible use of the subject site is determined to be a use characteristic of this type
 development.

 The demand for properties in the subject's immediate area has been stable to active within
 the recent past due primarily to the availability of excellent ground water and the increase
 in monetary lending which has been precipitated by the stabilizing economy.


 W. T. Appraisal, Inc.                                                                      51




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 63 of 119
 Based on the current construction cost, as detailed in the Cost Approach, it would require
 capital expenditures of $19,131,262 plus land costs of $278,000 for a total cost of
 $19,400,000 rounded to replace the existing structures. The estimated net operating
 income from the Income Approach was $1,011,465 which is a 5.21 percent return. While
 this maybe considered an acceptable return to a specific user, but it is unlikely that it is
 sufficient to attract investors to build a new facility such as the subject.

 Therefore, the construction of a new facility is considered to be feasible as of the date of
 this appraisal for an owner/ user.

 Maximally Productive Use

 It has been concluded that the most probable use to which the subject site could be put is
 a Commercial Potato & Onion Storage Facility. It has also been shown that while new
 construction may be economically feasible on the site today under a build to suit situation,
 it is unfeasible to construct on a speculation basis.

 As Improved

 The highest and best use of a site as improved refers to the optimal use of a site and its
 improvements. The highest and best use, as improved, was estimated by application of the
 same four criteria used to determine the highest and best use, as if vacant. The findings
 of these four criteria could suggest three possible alternatives: 1) leave the improvements
 "as is", 2) improve or modify the improvements, or 3) demolish the improvements and
 reclaim the land.

 The Potato & Onion Storage improvements are considered the highest and best use of
 a property as improved if they continue to contribute to the market value of the property
 and the return of modified improvements would not offset the cost of remodeling the
 existing improvements or constructing new improvements.

 Physically Possible Uses

 The subject property, as improved, is considered characteristic of the typical commercial
 agricultural business enterprise in the area. Due to the general design and use of the
 improvements, owner usage of the improvements is considered most applicable. For
 reasons related to exposure and visibility, as indicated in the analysis of the highest and
 best use "as vacant," potential tenants are considered to most likely include those which
 would rely on good access to major traffic arteries.




 W. T. Appraisal, Inc.                                                                    52




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 64 of 119
 Based on this analysis as well as the presence of the improvements as described in the
 Description of Improvements section, the improvements on the subject site are considered
 well suited for the Potato & Onion Storage business use.

 Legally Permissible Uses

 The permissible uses of the existing improvements would be similar to those uses outlined
 within the previous analysis. Based on the presence of the current improvements, the
 subject property was found to be in conformity with building/ use restrictions. The
 improvements currently conform to the physical characteristics of the area, as well.

 Financially Feasible Uses

 As indicated in the highest and best use section of the site as vacant, it would be feasible
 to construct new Potato & Onion Storage improvements as the subject improvements, as
 of the date of this report for an owner/ user.

 Based on the use the improvements produce a positive return and are, therefore,
 considered financially feasible since the positive return provides a value greater than the
 land as if vacant. The results of the economic analysis are presented in the income
 approach section of the report. Alternate uses are likely to be less feasible than continuing
 the use, since any alternate use would require large capital outlays for physical
 modifications to the property which could not be recouped through income at current
 market levels. No alternate, legal use could economically justify the removal of the subject
 improvements.

 Maximally Productive Uses

 Of the financially feasible uses, the use that produces the highest price, or value,
 consistent with the rate of return warranted by the market for that use is the maximally
 productive use.

 The subject commercial Potato & Onion Storage improvements are considered feasible
 for development if the site were considered vacant and ready for development as of the
 date of this appraisal.

 There is no other use which would be financially feasible; thus, the current use is consid-
 ered that use which maximizes the productivity of the site, as improved.




 W. T. Appraisal, Inc.                                                                     53




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 65 of 119
 In conclusion, the subject has a desirable location, good construction quality, average to
 good appearance, adequate identification, and easy accessibility. In addition, economic
 profitability, feasibility, and demand conditions are concluded. These conditions indicate
 that the property's utilization is proper and feasible in the Benton County, Washington
 market today. Therefore, based on our analysis of the subject site and improvements,
 relative to the definition of highest and best use, the subject property as improved is best
 suited for use as a Commercial Potato & Onion Storage Facility.




 W. T. Appraisal, Inc.                                                                    54




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 66 of 119
             PART III - VALUATION ANALYSIS AND CONCLUSIONS




 W. T. Appraisal, Inc.                                                                  55




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 67 of 119
                                    The Valuation Process
 An appraisal is defined as "the act or process of developing an opinion of value".10 The
 valuation process is a systematic procedure an appraiser follows to provide answers to a
 client’s questions about real property value. The valuation process is applied to develop
 a well supported opinion of a defined value based on an analysis of pertinent general and
 specific data. The estimation of a real property's market value involves a systematic
 process. This process involves the interpretation of the economic, sociological, physical
 and political forces that have an effect upon a specific property.

 The first step in the process is to define the appraisal problem, i.e., identify the real estate,
 the property rights being appraised and the type of value sought. Once this has been
 accomplished, the factors that affect the market value of the subject are collected and
 analyzed. These factors are addressed in the city and area section, the neighborhood
 section, the site and improvement sections and the highest and best use section. In this
 process, the basic approaches to value, when applicable, are utilized: the cost approach,
 the income approach, and the sales comparison approach.

     1) In the cost approach, value is estimated as the current cost of reproducing or
        replacing the improvements (including an appropriate entrepreneurial incentive or
        profit) minus the loss in value from depreciation plus land or site value.

     2) In the sales comparison approach, value is indicated by recent sales of
        comparable properties in the market and other supporting transactional
        information.

     3) In the income capitalization approach, value is indicated by a property’s earning
        power, based on the capitalization of income.

 Traditionally, specific appraisal techniques are applied within the three approaches to
 derive indications of real property value. One or more approaches to value may be used
 depending on which approaches are necessary to produce credible assignment results,
 given the intended use. 11

 The final step in the valuation process is the reconciliation of the values indicated. In the
 final reconciliation, consideration is given to the relative significance, defensibility and
 applicability of each approach as it pertains to the type of property being appraised. The
 most weight is given to the approach that appears to produce the most reliable solution to
 the appraisal problem.

    10
         The Appraisal of Real Estate, Fourteenth Edition, The Appraisal Institute, 2013.

    11
         The Appraisal of Real Estate, Fourteenth Edition, The Appraisal Institute, 2013, page 36.

 W. T. Appraisal, Inc.                                                                                 56



21-00141-WLH11           Doc 423       Filed 03/22/21      Entered 03/22/21 13:31:16           Pg 68 of 119
                                 The Cost Approach to Value
 The cost approach to value is one of the three methods used in the valuation process. It
 is based on the understanding that market participants relate value to cost. The principle
 of substitution is basic to the cost approach. This principle affirms that a knowledgeable
 buyer would pay no more for a property than the cost to acquire a similar site and construct
 improvements of equivalent desirability and utility without undue delay.12

 The applications of the approach to a specific property involves the following steps:

         Estimate the value of the site as though vacant and available to be developed to its
          highest and best use.
         Estimate the reproduction cost or replacement cost new of all the improvements
         Estimate direct, and indirect costs of improvements, and entrepreneurial profit
         Add estimated direct and indirect costs, and entrepreneurial profit to cost of
          improvements.
         Estimate amount of depreciation from all causes {physical deterioration, functional
          obsolescence and economic (external) obsolescence}.
         Deduct estimated depreciation from the total cost new of the improvements to arrive
          at a depreciated value of the improvements.
         Add the site (land) value (Step 1) to the depreciated value of the improvements (Step
          7) to arrive at a value indicated by the cost approach.
         Adjust value conclusion if any personal property or intangible assets are included in
          the appraisal assignment.

 The replacement cost is the cost associated with replacement of the improvements with
 equivalent utility using modern materials and current standards, design, and layout. The
 accrued depreciation is measured by estimating the physical deterioration, functional
 obsolescence, and the economic obsolescence. When the replacement cost and the
 accrued depreciation are accurately estimated, then the indicated value by the cost
 approach will be comparable to the values indicated by the sales comparison and the
 income approaches.




     12
          The Appraisal of Real Estate, Fourteenth Edition, Appraisal Institute, 2013, p. 47, 561-579.

 W. T. Appraisal, Inc.                                                                                    57



21-00141-WLH11             Doc 423       Filed 03/22/21      Entered 03/22/21 13:31:16            Pg 69 of 119
                                    Land Value Analysis

 The sales comparison approach was used to estimate value for the subject tract. Through
 this approach, a comparison and analysis of the property appraised is applied to similar
 properties for which market information is available. In this approach, the property being
 appraised is compared with similar land sales by applying appropriate units of comparison,
 and making adjustments, based on the elements of comparison to the sales prices of the
 comparable sales. Adjustments are necessary for any physical, functional, and locational
 differences.

 A thorough search was made to locate recent land sales which were considered similar to
 the subject in use. As a result of the location and the desirability of the groundwater, there
 have been several recent land sales in the subject area. Four (4) land sales that have sold
 within the last one to three years were identified. These land sales are similar to the subject
 and located in the subject's immediate area.

 In estimating the land value for the subject site, these land sales were utilized in direct
 comparison to the subject. The market data utilized for the basis of this report is
 considered the best available and indicative of current market trends in the immediate
 subject neighborhood.

 The analysis and comparison of the market information utilized follows in this section of the
 report. Comparable land sales data table and a location m ap follows:




 W. T. Appraisal, Inc.                                                                       58




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16      Pg 70 of 119
                                              SUMMARY CHART OF COMPARABLE LAND SALES

        Sale No.                 Subject              1                     2                     3                     4                     5

        Location                12 Mi. S of   6 Mi. SE of Burbank   6 Mi. SE of Burbank    1 Mi. SE of Pasco    10 Mi. NW of Pasco    1 Mi. N of Richland
                                Kennewick

County                                           Walla Walla           Walla Walla             Franklin              Franklin               Benton

Date of Sale                                       6/26/18               6/26/18                9/6/17             02/29/2021              3/23/18

Grantor                                       Port of Walla Walla   Port of Walla Walla   Bleyhl Farm Service      CC Sullivan        The Port of Benton
                                                                                                                   Farms, LLC

Grantee                                         Railex Wine            Union Pacific      Steve & Judy West     Patrick B. Sullivan   Hiline Leasing, LLC
                                                Services, LLC            Railroad

Price                                              $379,500              $717,993              $525,000             $870,000              $929,000

Size (AC)                         22.24               22                  38.29                 44.99                 58.20                 37.16

Price/AC                                           $17,250               $18,751               $11,669               $14,948               $25,000

Property Rights                 F Simple           F Simple              F Simple              F Simple             F Simple               F Simple

Financing                                           Typical               Typical               Typical              Typical                Typical

Condition of Sale                                   Typical               Typical               Typical              Typical                Typical

Topography                        Level             Level                 Level                 Level                 Level                 Level

Access                   Nine Canyon Road        State Hwy 12          State Hwy 12            A Street          Cottonwood Drive        Hagen Road
                              (paved)




        W. T. Appraisal, Inc.                                                                                                                           59

                           21-00141-WLH11        Doc 423       Filed 03/22/21     Entered 03/22/21 13:31:16       Pg 71 of 119
  Range of Comparable Sales

   Date of Sale:                                    Sept-2017    to   Feb-2021

   Size/Acre:                                            22.00   to   58.20

   Value/ Acre Range                                 $11,669     to   $25,000


 The average price per acre indicated by the sales was $17,524 with a median of $17,250
 per ace. Sale Nos. 3 and 4 were considered most similar to the subject property in orverall
 characteristics, thus, these sales were given additional consideration in our final analysis.
 Given the physical attributes of the subject, a value in the lower portion of the established
 range is considered to be reasonable and appropriate. Therefore, the indicated market
 value of the subject tract, as of March 16, 2021, is:


                           22.24 AC                  X      $12,500      =        $278,000
                                      Rounded To:                        =        $278,000




 W. T. Appraisal, Inc.                                                                     60




21-00141-WLH11           Doc 423   Filed 03/22/21    Entered 03/22/21 13:31:16   Pg 72 of 119
                      Replacement Cost New of the Improvements

 In the cost analysis, replacement cost new was used as the basis for estimating the value
 of the improvements. Replacement cost is defined as

                   "the estimated cost to construct, at current prices, as of the
                   effective appraisal date, a substitute for the building being
                   appraised using modern materials and current standards,
                   design and layout."13

 There are generally three methods of estimating replacement cost. The methods are 1)
 extracting cost estimates from the local market by obtaining information on newly
 constructed buildings; 2) procuring a replacement cost estimate prepared by a local
 construction company familiar with the construction of commercial Potato Storage
 improvements; or 3) using a cost service company.

 Source of Cost Estimate

 Obtaining cost information from local contractors was limited since there are only a few
 contractors that build new Potato and/ or Onion Storage facilities in the area. There were
 sources contacted for current cost estimates for the subject Potato and Onion Storage
 facility. The first source was the actual quote in the appraiser(s) file from Teton West on
 a previous structure of $6,814,332 or $56.82 per square foot. Additional estimation of
 replacement cost of the subject improvements is based on the Marshall and Swift
 Valuation Service cost manual. Marshall and Swift has been tested against bids on other
 construction projects and found to be a fairly reliable indicator.

 When using Marshall and Swift, multipliers are used for bring costs up-to-date and to
 reflect the local conditions of such costs. Use of these multipliers results in precise dollar
 estimates. However, it is not the appraiser's intent to imply exact to-the-dollar accuracy.
 Rather than rounding each entry, one rounding was made at the end of the cost approach.
 The strength of using Marshall Valuation Service is that cost figures are updated daily and
 sent each month to subscribers. For up-to-date information, subscribers can call Marshall's
 offices for the most recent cost figures. The following are the multipliers associated with
 the subject improvements:

                  Section 17         Current Cost Multiplier           Local Multiplier
                                     Western                           Pasco, WA
                  Class S            1.08                              1.11



     13
          The Appraisal of Real Estate, Thirteenth Edition, The Appraisal Institute, Chicago, 2008, Page 385.

 W. T. Appraisal, Inc.                                                                                    61




21-00141-WLH11            Doc 423      Filed 03/22/21       Entered 03/22/21 13:31:16           Pg 73 of 119
 The cost estimates from Marshall and Swift indicated a cost for Potato Storage
 Construction of Good Class C/S of $54.50/ SF. Given that the subject facility is a Behlen/
 Teton West product located in Benton Co., WA, a figure of $65.33 per square foot has
 been used in our analysis. The cost estimate follows:

 COST ESTIMATE:
  Property                                Easterday Farms Potato & Onion Storage Facility
  Address                                 138105 S Nine Canyon Road
                                          Kennewick, Washington
 Occupancy                                16 Commercial Potato & Onion Storage Buildings
 Capacity                                 1,680,000 cwts.



                                        Marshall & Swift
                   245,888 SF @ $65.33/SF                        $16,063,863
                   Site Improvements                                 $500,000
                                                        Total    $16,563,863

 Replacement Cost New Summary

 Cost Estimation Method. The Marshall Valuation Service is a widely used analytical tool
 that has proven helpful to appraisers and building contractors. The weakness of this
 method is in the potential problem of using building cost extracted from major cities which
 may not reflect local building costs. Marshall Valuation Service attempts to alleviate this
 concern by use of local multipliers for various cities throughout the country.

 Use of these multipliers results in precise dollar estimates. However, it is not the
 appraiser's intent to imply exact to-the-dollar accuracy. Rather than rounding each entry,
 one rounding was made at the end of the cost approach. The strength of using Marshall
 Valuation Service is that cost figures are updated daily and sent each month to
 subscribers. For up-to-date information, subscribers can call Marshall's offices for the most
 recent cost figures.

 Direct and Indirect Costs. In the construction of any project, the total cost of development
 can be divided into direct and indirect costs. Direct costs include the costs of material and
 labor as well as the contractor's profit. Indirect costs are expenditures for items other than
 labor and materials.




 W. T. Appraisal, Inc.                                                                      62




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 74 of 119
 Indirect cost includes financing costs, professional fees, taxes during construction,
 marketing and sales commissions, and administrative expenses of the developer. An
 indirect cost of 5% has been used in our analysis.

 Entrepreneurial Profit. In addition to the direct and indirect costs required to construct an
 improvement, there must be a profit motive to provide the initial incentive for the entre-
 preneur to risk his time, expertise, and capital for the potential reward for successfully
 completing the project. Entrepreneurial profit accounts for the developer's expectation to
 receive a return in addition to costs. It should be a market-derived figure; however, it varies
 considerably according to economic conditions. This type of profit may be measured as a
 percentage of 1) direct costs, 2) direct and indirect costs, 3) direct and indirect costs plus
 land value, or 4) the value of the completed project.

 The amount of entrepreneurial profit varies with factors such as economic conditions and
 property type. With the current depressed overall economic conditions and lack of new
 construction, a market-derived profit figure is very difficult to estimate. However, we are of
 the opinion that it would typically fall in the lower portion of a reasonable range. A typical
 range would be 10 to 20 percent.


                                                   Replacement Cost New

        Structural Improvements
        Easterday Farms Storage Facility                                                 $16,563,863
        138105 S Nine Canyon Road
        Kennewick, Washington
                                                                                         $16,563,863
        Total Estimated Direct Cost
        Indirect Costs                                         5%       $828,193               $828,193
        Entrepreneurial Profit                                 10%      $1,739,206        $1,739,206
        Total Estimated Cost                                                             $19,131,262

        Total Estimated Replacement Cost New of all                                      $19,130,000
        Improvements (RD)
  * Marshall & Swift - Average to Good, Class S




 W. T. Appraisal, Inc.                                                                                    63




21-00141-WLH11                 Doc 423            Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 75 of 119
 Accrued Depreciation

 Loss in value due to accrued depreciation is considered for all existing improvements of
 the subject property as of the date of the appraisal. Accrued depreciation is the difference
 between an improvements replacement or replacement cost and its value as of the date
 of the appraisal. It is necessary for an appraiser to identify depreciation due to physical
 deterioration, functional obsolescence, and external obsolescence by analyzing
 improvements and the market's reaction to their observed condition.

 The five basic types of accrued depreciation are 1) curable physical deterioration which
 refers to items of deferred maintenance, 2) incurable physical deterioration which refers
 to deterioration that is not practical or currently feasible to correct, 3) curable functional
 obsolescence which refers to defects in design which are economically feasible to correct,
 4) incurable functional obsolescence which refers to deficiencies or superadequacies which
 are not economically feasible to correct and 5) external obsolescence which refers to
 external influences which result in a loss in value to the subject.

 Physical Deterioration

 Physical deterioration is classified as either curable or incurable.

 Curable physical deterioration - refers to items of deferred maintenance. The estimate of
 curable physical deterioration applies only to the items in need of repair on the date of the
 appraisal. It is measured by the cost of restoring to new or reasonably new condition.

 Incurable physical deterioration - is the normal wear and tear that a property has incurred.
 To estimate the incurable physical deterioration, the age/ life method which provides for
 a depreciation percentage based on the estimated effective age of the improvements as
 compared to the typical economic life of such an improvement has been used.

 As indicated by the Marshall and Swift Valuation Service and on market observations, a
 facility similar to the subject would have an economic life of approximately 45 years. The
 subject buildings have an effective age ranging from 7 years to 10 years and a remaining
 economic life of 37 years.

 Functional Obsolescence

 No significant functional deficiencies or superadequacies are foreseen in the current
 improvements. The subject property is designed to be a commercial Potato & Onion
 Storage facility. The subject improvements represent the highest and best use of the site,
 as improved. Therefore, no value loss is indicated as a result of this type of depreciation
 either curable or incurable.



 W. T. Appraisal, Inc.                                                                      64



21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 76 of 119
 External Obsolescence

 The last form of depreciation observed was external obsolescence. External obsolescence
 is defined as: "Impairment of desirability or useful life arising from factors external to the
 property, such as economic forces or environmental changes which affect supply-demand
 relationships in the market." Traditionally, external obsolescence has always been
 considered to be incurable.

 External obsolescence is that loss from cost new, as of the date of the report, due to
 influences outside the site and is incurable on the part of the owner, landlord, or tenant.
 External obsolescence can be caused by a decline in either the property's location, the
 neighborhood, the city and region, or in a decline in overall market conditions. An analysis
 of the market data indicates that some external obsolescence exists in new facilities such
 as the subject. We have applied a 5% external obsolescence factor to the property.

 The cost and depreciation schedule is calculated in the table below :


                         COST AND DEPRECIATION SCHEDULE
   Estimated Replacement Cost New                             $19,131,262


   Less: Physical Deterioration - Curable                               $0
   Less: Physical Deterioration - Incurable (17.78%)         ($3,401,538)
   Estimated Physically Depreciated Improvement                                 $15,729,724
   Value
   Less: Functional Obsolescence                                                          $0
   Less: External Obsolescence (5%)                                              ($956,563)
   Estimated Depreciated Cost of Improvements                                   $14,773,161
   Plus: Land and All Improvements (41.88 acres )                                  $278,000

   VALUE INDICATION VIA COST APPROACH                                           $15,051,161
   ROUNDED                                                                      $15,050,000




 W. T. Appraisal, Inc.                                                                      65




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 77 of 119
 Summary of Cost Approach

 In applying this approach, the first step is to estimate a value of the site, as if vacant. A
 land value of $278,000 was indicated by the sales comparison approach. The comparable
 land sales were compared and adjusted to the subject site. All of the comparable sites
 were located in the area and exhibited similar characteristics with regard to highest and
 best use as the subject site.

 The basis for estimating the cost of the improvements was information obtained from
 Marshall & Swift cost estimating service and Behlen/ Teton West Construction. Total
 estimated cost new of the structural improvements and site improvements amounted to
 $19,131,262. The subject has an effective age of 8 years. The economic life of the
 improvements was estimated to be 45 years.

 There was $3,401,538 of physical and/ or functional depreciation applicable to subject
 improvements. Additionally, the property was subject to external obsolescence of 5% or
 $956,563. Therefore, the depreciated improvement value of $14,773,161 with a land value
 of $278,000 added, resulting in an “As Is” market value by the cost approach as of March
 16, 2021 of $15,050,000 rounded.

 Therefore, based on our analysis of the data presented in the cost approach, the indicated
 value of the subject property is $15,050,000.




 W. T. Appraisal, Inc.                                                                     66




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 78 of 119
                    The Sales Comparison Approach to Value
 The Sales Comparison Approach to value is an opinion of market value developed by
 comparing properties similar to the subject property that have recently sold, are listed for
 sale, or are under contract. This approach to value is premised on the principle of
 Substitution, which holds that the value of property tends to be set by the price that would
 be paid to acquire a substitute property of similar utility and desirability within a reasonable
 amount of time.14

 The applicability of this approach is based upon the collection of similar sales and offerings
 for comparison, from which market derived adjustments for relevant factors can be
 extracted. The sales data is compared to the subject on the basis of significant characteris-
 tics exhibited in the subject property. Considerations for such factors as time, location, size,
 building quality, age-condition, and amenities, as well as the terms of the transaction, are
 all related to the subject property. Because the adjustments are primarily market-derived,
 the desires and actions of typical buyers and sellers are reflected in the comparison
 process.

 In the Sales Comparison Approach, value is estimated by comparing recent sales of similar
 properties to the property appraised. Preferably, all properties are located in the same
 area, and are of similar size, quality, and age. One premise of the Sales Comparison
 Approach is that the market will determine a price for the property being appraised in the
 same manner that it determines the prices of comparable, competitive properties.

 In estimating the value of the subject property, via the Sales Comparison Approach, we
 utilized the Price Per Unit Method, which derives a market value by utilizing an analysis of
 the sales and concludes an adjusted price per unit, which is then applied to the subject
 property in order to derive a current estimate of value. The second method is the gross
 income multiplier (GIM). The GIM method measures the relationship formulated by dividing
 the sales price by the total gross potential income. The GIM's are then applied to the
 subject property's estimation of gross potential income, which is then formulated into an
 estimate of value. The GIM automatically adjusts for dissimilarities within the properties
 and, therefore, adjustments to the GIM's are not necessary. The GIM method was deemed
 inappropriate for properties such as the subject.

 The analysis and comparison of the market information utilized in this approach is included
 in this section of the report. A summary table of the comparable sales follows:




   14
        The Appraisal of Real Estate, Fourteenth Edition, The Appraisal Institute, Chicago, 2013, page 377-378.

 W. T. Appraisal, Inc.                                                                                     67




21-00141-WLH11            Doc 423      Filed 03/22/21       Entered 03/22/21 13:31:16           Pg 79 of 119
                                       COMPARABLE IMPROVED SALES SUMMARY CHART
Sale #                         1               2                  3                4                5                 6                  7

Location               SW of Linton,      Center,            Quincy, Grant     Baker City,    Mesa, Franklin      Boardman,      Wray, Yuma Co.,
                      Emmons Co., ND   Saguache Co.,           Co., WA        Baker Co., OR     Co., WA         Morrow Co., OR         CO
                                           CO

Date                      Dec-2016       April -2016         March-2019         Feb-2019        Oct-2019           Nov-2016        June-2014

Sales Price              $3,945,000      $6,475,000           $3,600,000        $600,000       $1,320,000         $2,523,944       $1,300,000

CWT Capacity               530,000        550,000              180,000          100,000          90,000            312,000          300,000

$/Cwt                       $7.44          $11.77               $20.00            $6.00          $14.67             $8.09             $4.33

YOC                          1995         1995/ 97               2014             2013          1995/ 96             2000             1995

Acres                       15.48          15.27                63.72             6.96            80.70              9.49             6.43

Land Value/ Ac.             $4,845         $4,912              $22,500           $5,000          $12,500           $11,500          $21,773

Potato Sheds                Good           Good                 Good              Good            Good              Good              Good
Efficiency

Effective Age/              20 Yrs.       20 Yrs.               5 Yrs.           6 Yrs.          25 yrs.            15 yrs.          20 Yrs.
Condition




           W. T. Appraisal, Inc.                                                                                                    68




                              21-00141-WLH11       Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 80 of 119
 Summary of Improved Comparable Sales

 An extensive market data investigation was conducted, including a thorough search of the
 Potato production regions of the United States. County Deed Records were searched, local
 real estate brokers, investors and mortgage lenders were contacted. All sales data was
 reviewed and the most recent and relevant sales were investigated. The basic criteria in
 searching for comparable sales were the date of sale, location, size, and existing use.

 Several sales of commercial Potato and/ or Onion Shed properties were identified within
 the region and the data obtained from these sales were considered to be accurate and
 reliable. Seven (7) sales were chosen for comparison with the subject, because of their
 similarity to the subject property. Each of the sales were analyzed to provide an indicated
 value for the property appraised.

 All of the comparable sales were improved commercial storage facilities and were located
 in Colorado, North Dakota, Washington, and Oregon. They range in size from 90,000 to
 550,000 in total cwt capacity. The market data included in this analysis, although
 somewhat diverse, is considered to be the best available in today's market and to be
 indicative of current market trends.

 Commercial Potato and/ or Onion Shed properties are purchased by both users who are
 also acting as investors. The typical user occupies the property for the purpose of
 conducting his or her business and the typical investor acquires the property for the
 production of income. The user analyzes the property based on its cost relative to other
 available properties (e.g., price per cwt) and the investor analyzes the property based on
 its ability to produce income. The subject is a special purpose facility, which are primarily
 occupied by the owner-operator. The price per cwt of capacity is the primary unit of
 comparison used to estimate the value of Potato and/ or Onion Shed properties.

 The improved comparable sales are indicating that Potato and Onion Shed properties are
 being purchased primarily by owner-occupants. All seven(7) of the sales used in the
 analysis were purchased by owner-occupants. When the market is dominated by
 purchasers who intend to occupy the property, the sales comparison approach is a strong
 indicator of value.




 W. T. Appraisal, Inc.                                                                     69




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 81 of 119
 The comparable sales ranged from $4.33 per cwt to $20.00 per cwt. The mean and median
 indicated per cwt values were $10.33 and $8.09, respectively. Given the size and physical
 characteristics and good design and efficiency of the subject property, a value in the lower
 middle of the established range would be appropriate. Therefore, the indicated value by
 the price per cwt method, as of March 16, 2021, was $9.00 per cwt of capacity.

                    1,680,000 cwt            X     $9.00      =         $15,120,000
                         Rounded to                                     $15,120,000



 Summary of Sales Comparison Approach

 Several sales of Potato Sheds properties were identified and the data obtained from these
 sales was considered to be accurate and reliable. Seven (7) improved sales were consider-
 ed to be the most comparable to the subject. The comparable sales ranged in time of sale
 from June 2014 to October 2019 and ranged in total capacity from 90,000 to 550,000 cwt.

 The price per cwt capacity method was utilized to provide a value indication. The sales
 were compared, analyzed and adjusted to the subject, reflecting any dissimilarities
 between each sale and the subject. The per cwt of capacity method indication of value was
 $15,120,000.

 In this analysis, the price per cwt of capacity, unit of comparison was considered to be the
 most reliable indicator of value, which is the preferred method of the typical buyer in this
 market. Therefore, it is our opinion that the market value of the subject property by the
 sales comparison approach, as of March 16, 2021, is $15,120,000.




 W. T. Appraisal, Inc.                                                                     70




21-00141-WLH11            Doc 423     Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 82 of 119
                                   The Income Approach
 In the income capitalization approach, the present value of the future benefits of property
 ownership is measured. To develop an opinion of market value with the income
 capitalization approach, the appraiser must be certain that all the data and forecasts used
 are market-oriented and reflect the motivations of a typical investor who would be willing
 to purchase the property as of the effective date of the appraisal.

 In the income approach, an appraiser analyzes a property’s capacity to generate future
 benefits and capitalizes the income into an indication of present value. The steps involved
 in an income approach are as follows:

         Research the income and expense data for the subject property and comparables,
         Estimate the potential gross income of the property by adding the rental income and
          any other potential income,
         Estimate the vacancy and collection loss,
         Subtract vacancy and collection loss from total potential gross income to arrive at
          the effective gross income of the subject property,
         Estimate the total operating expenses for the subject by adding fixed expenses,
          variable expenses, and a replacement allowance (where applicable),
         Subtract the estimate of total operating expenses from the estimate of effective
          gross income to arrive at net operating income. (Deductions for capital items may
          also be necessary at various points in time through the projection period to calculate
          the cash flow used in discounted cash flow analysis),
         Apply one of the direct ore yield capitalization techniques to this data to generate
          an estimate of value via the income capitalization approach.

 In the analysis to follow, a conclusion about the prospective annual net operating income
 of the subject is developed. In support of this net operating income estimate, we analyzed
 available market data.

 The two methods of income capitalization are direct capitalization, in which a single year’s
 income is divided by an income rate or multiplied by an income factor to reach an indication
 of value, and yield capitalization, in which future benefits are converted into a value
 indication by discounting them at an appropriate yield rate (DCF analysis) or applying an
 overall rate that reflects the investment’s income pattern, value change, and yield rate.15




     15
       The Appraisal of Real Estate, Thirteenth Edition, The Appraisal Institute, Chicago, 2008, Pages 445,
 450, 465-466

 W. T. Appraisal, Inc.                                                                                 71




21-00141-WLH11           Doc 423     Filed 03/22/21      Entered 03/22/21 13:31:16           Pg 83 of 119
 Direct Capitalization Technique

 There are five basic steps in this technique. The first step involves estimation of the
 subject's gross potential revenue. As the subject is a Potato and Onion Storage Facility,
 this involves examining the historical performance of similar storage facilities to determine
 the amount of revenue that can reasonable be expected.

 Second, the subject's stabilized occupancy must be estimated. This is based on historical,
 current and probable future trends for the subject and its immediate market area. Third is
 an analysis of the deductions which must be made from the subject's gross potential
 revenue. Typically, there are two types of deductions to be addressed: vacancy and credit
 loss and those cost associated with the operation of the property.

 Fourth, an analysis of the overall capitalization rates is presented. Finally, the subject's
 estimated net income is divided by the overall capitalization rate to arrive at the indicated
 value.

 We have attempted to obtain operating and income data from similar storage facilities in
 the United States. Few of these properties are leased and verification of lease information
 and operating expenses was difficult due to individual privacy concerns of the operators.
 Additionally, after searching for industry standards, it was evident that there is no available
 publication which included the Potato and Onion Storage Facility industry.

 Market Lease Analysis

 The first step in this method is to identify the gross potential income by using either the
 contract rents or an appropriate market lease. PGI is the total potential income attributable
 to the real property at full occupancy before operating expenses are deducted. Market or
 economic lease may be defined as the lease income that a property would most probably
 command in the open market: indicated by current rents of the subject, if applicable, as
 well as comparable properties, as of the date of the appraisal.

 Market lease applicable to the subject property was based on current lease information
 collected from similar commercial Potato and/ or Onion Storage properties within or near
 the subject regional area. A search was made for comparable Potato and Onion Shed
 leases located in or near the subject region. As a result we have had to examine lease
 rates in other areas of the country. Leases for Nebraska, Colorado, North Dakota,
 Wisconsin and Minnesota have been included to provided support for the potential income
 of the subject property.




 W. T. Appraisal, Inc.                                                                       72




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16      Pg 84 of 119
 Unit of Comparison

 In the Potato and Onion Storage industry the most common unit method is the lease rate
 per hundred weight.

 Market Lease Indication

 The market lease applicable to the subject was based upon current leases involving similar
 properties. Owners and managers of commercial storage facilities considered comparable
 to the subject were surveyed in order to obtain the current comparable lease data. This
 market data was considered in estimating a market lease rate for the subject Potato and
 Onion Storage Sheds.

  Location:       Yuma CO          Oaks, ND      Plainsfield, WI   Pine Lake, MN   Yuma, CO

  YOC:            1995             1994          1985              1994            1995

  CWTs            208,000          140,000       135,000           450,000         300,000

  Type            Curvet           Curvet        Slant Wall        Hansen-Rice     Curvet
                  Quonsets         Quonsets                                        Quonsets

  Lease Rate:     $0.45-$0.55      $0.65 Net     $0.55 Net         $0.35 Net       $0.50 Net
                  Net

  Other Imps:     None             Office        None              Truck Scales    Wash Plant


 Potential Gross Revenue Summary

 The comparable leases ranged from $0.35 to $0.65 per hundred weight of capacity with
 an average of $0.51/ cwt net lease terms. Given the market information and after a
 complete review of all the physical attributes of the comparable market leases, a lease rate
 in the upper end of the range was considered most applicable to the subject property due
 to the efficiency and production capabilities of the subject Potato Storage facility.

 Therefore, a market lease rate for the subject Potato Storage facility is $0.65 per cwt.




 W. T. Appraisal, Inc.                                                                          73




21-00141-WLH11           Doc 423    Filed 03/22/21   Entered 03/22/21 13:31:16       Pg 85 of 119
                               Gross Potential Income Estimate
                                   Subject Potato Storage
       Subject             Capacity       Lease Rate       Total Monthly    Annual GPI
                            (cwts)                            Lease
      Easterday            1,680,000        $0.65/cwt          $91,000          $1,092,000
       Farms

 Given the projected lease rates for the subject Potato Storage facility, the annualized
 potential gross revenue was estimated to be $1,092,000.

 Vacancy & Collection Loss

 The occupancy estimate utilized reflects our analysis of recent Potato Storage market
 studies. According to interviews with Potato Storage owners if vacated it can take a few
 months to re-lease the Potato Sheds, thus it is deemed reasonable to use a vacancy and
 collection loss of 5% of the potential gross income or $54,600.

 Expense Analysis

 Operating expenses are periodic expenditures necessary to maintain an income producing
 property and to continue the production of the effective gross income. Normal operating
 expenses associated with Potato Storage facilities on a net lease basis would be
 management of 7.5%.

 Based on this information, the subject’s projected operating statements are below. The
 following income and expenses analysis assumes a vacancy and collection loss of 5%.

                     STABILIZED INCOME AND EXPENSE PRO FORMA
                           Walther Investment Potato Storage
  Potential Gross Lease Income           ($0.65 X 1,680,000)                     $1,092,000
  Less: Vacancy & Collection Loss              5%                                  ($54,600)
  Effective Gross Lease Income                                                   $1,037,400
  Expenses:
  Total Expenses (7.5%)                                                            ($25,935)
  Net Operating Income                                                           $1,011,465




 W. T. Appraisal, Inc.                                                                       74



21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 86 of 119
                                Direct Capitalization Method

 The direct capitalization method is a process by which a single year’s estimate of income
 is converted into an indication of value. This is accomplished by dividing the income
 estimate by an appropriate overall rate (OAR). This is expressed algebraically as:

                                  NOI / RATE = VALUE
 where NOI is annual net operating income or pre tax cash flow, RATE is the capitalization
 rate and VALUE is the resulting value of the property.

 This method is most applicable when an income property has stabilized occupancy. Since
 the subject is appraised on a stabilized basis, the direct capitalization method is a reliable
 indicator of value and was used exclusively in estimating a value for the subject by the
 income approach.

 Indicated Value by the Direct Capitalization Method

 The final step of this approach is to capitalize the estimated stabilized net revenues by the
 overall rate. Factors considered within the estimation of the capitalization rate are as
 follows:

         1.     The stability of the subject;
         2.     The subject’s location and recognition;

 The market OAR’s ranged from 4.72% to 11.97%. Additionally, we considered alternative
 investments such as treasury yields and bonds.

                  Summary of Capitalization Rates from Comparable Sales
   Sale No. 1      Sale No. 2   Sale No. 3   Sale No. 4     Sale No. 5   Sale No. 6   Sale No. 7

     5.74%           4.72%         4.88%       7.13%         4.76%        13.58%        9.87%

  Mean of Indicated Rates          7.24%
  Median of Indicated Rates        5.74%


 The mean of indicated rates from the comparable sales is 7.24% and the median is 5.74%.
 Due to the subject being a Behlen/ Teton West facility which should tend to be more
 efficient as compared to the market indications, it was our opinion that a reasonable
 capitalization rate for the subject would be just below the middle of the established range
 of indicated rates. For this reason, we estimated an overall capitalization rate for the
 subject of 6.70%.



 W. T. Appraisal, Inc.                                                                          75




21-00141-WLH11           Doc 423    Filed 03/22/21     Entered 03/22/21 13:31:16      Pg 87 of 119
                                           INDICATED VALUE
                                       Direct Capitalization Method
  Estimated Revenues                                                                  $1,011,465
  Capitalization of Revenue
               $1,011,465          /     6.70%                                       $15,096,493
  Rounded                                                                            $15,100,000

 Summary and Conclusion of the Income Approach

 The income approach to value is predicated on the assumption that there is a definitive
 relationship between the amount of income a property will earn and its value. This
 approach is based on the principle that value is created by the expectation of benefits
 derived in the future. This indicated value represents the market value of the subject
 property, given the existing economic conditions of the commercial Potato and Onion
 Storage market in the Southern Washington area.

 The direct capitalization was used to estimate the value for the subject.

 The direct capitalization analysis offers the indication of value based upon the estimated
 stabilized revenue and expenses and market derived overall capitalization rate. The
 income and expenses estimates and assumptions used were reasonable and well-
 supported by evidence from the market. Therefore, the “As Is ” market value conclusion
 by the income approach is estimated to be $15,100,000.




 W. T. Appraisal, Inc.                                                                         76




21-00141-WLH11           Doc 423        Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 88 of 119
                    Exposure and Marketing Time Analysis
 In accordance with the Market Value definition contained herein, as requested by the client,
 consideration has been given to a reasonable estimated marketing period for the subject
 property at the appraised value estimate herein.

 Marketing Time is the time necessary to expose a property to the open market in order
 to achieve a sale. Implicit in this definition are the following conditions:

         *   The property will be actively exposed and aggressively marketed to potential
             purchasers through marketing channels commonly used by sellers of similar
             types of properties.

         *   The property will be offered at a price reflecting the most probable mark-up over
             market value used by sellers of similar properties.

         *   A sale will be consummated under the terms and conditions of the definition of
             market value stated in this report.

 A normal market period is a function of various factors including, prevailing market
 conditions, the price of the product being marketed, the competitive position of the property
 in the market, and the amount and quality of marketing effort allocated to the property. It
 is strongly emphasized that the appraisers have no control of the aforementioned factors,
 nor can the appraisers anticipate or predict any of them. Therefore, it assumed that the
 property will receive an adequate marketing effort.

 Based upon the degree of commercial activity and sales similar to the subject contained
 herein, and the appraiser's personal conversations with area brokers and landowners
 familiar with the subject area, it is concluded that at the market value estimated herein, the
 subject property can reasonably anticipate a sale within 12 to 18 months of the listing date.




 W. T. Appraisal, Inc.                                                                      77



21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 89 of 119
                  Reconciliation and Final Estimate of Value
 The purpose of the reconciliation of value is to evaluate the strengths and weaknesses of
 the individual approaches, and to develop a single value estimate for the subject. Typically,
 in the estimation of value for a given property, it is necessary for an appraiser to review and
 consider all available valuation techniques, applicable to a given property type. In the
 valuation of improved real estate, it is necessary for the appraiser to consider all three of
 the traditional appraisal approaches which include the cost, comparable sales and income
 approaches to value. These three approaches normally provide individual indications of
 value for the property in question which are then correlated into a final opinion of value for
 the property by the appraisers. All three approaches should be applied in making an
 estimate of value, whenever possible. One approach, however, will often be given greater
 consideration than the others, depending largely upon the type of property appraised and
 the quality of the data upon which the approach is based. The greatest consideration is
 normally given to the approach most typically used by buyers and sellers to determine sale
 prices for properties of the subject type in the local market.

 In the preceding sections of this report, indications of value based upon the cost approach,
 the sales comparison approach and the income approach were utilized to provide
 indications for value of the subject's fee simple estate. Within the reconciliation, the three
 value indications were considered and evaluated by the relative significance of applicability
 for each approach. As a result, the following estimates of value were derived:

                    Approaches                                  Indicated Values
  Indicated Land Value - as vacant                                  $278,000
  Cost Approach
     “As Is” (Real Estate & Equipment)                            $15,050,000
  Sales Comparison Approach
     “As Is” (Real Estate & Equipment)                            $15,120,000
  Income Approach
     “As Is” (Real Estate & Equipment)                            $15,100,000

 Cost Approach

 In applying this approach, the first step is to estimate a value of the site. A land and
 improvement value of $278,000 rounded or approximately $12,500 per acre was indicated
 by the sales comparison approach. The comparable land sales were compared and
 adjusted to the subject site. All of the comparable sites were located in the county and
 were the similar use as the subject site. The land sales were considered reliable indicators
 of value which added validity to the approach.




 W. T. Appraisal, Inc.                                                                       78



21-00141-WLH11           Doc 423     Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 90 of 119
 The next step in this approach involves a construction estimate for the improvements by
 using a cost service, a local contractor or market extraction. The basis for estimating the
 cost was information obtained from Marshall & Swift Valuation Service, a cost estimating
 service and building cost data in our files. The actual cost estimates provided to the
 appraiser(s) came from Teton West Construction.

 The next step in this approach was to estimate accrued depreciation from all causes
 (physical deterioration, functional obsolescence and external obsolescence). The subject
 in this analysis is new construction which exhibits limited physical, functional, or external
 depreciation, as of the date of completion. The cost approach provided a reliable indication
 of value.

 Sales Comparison Approach

 The sales comparison approach estimates market value by comparing the sales prices of
 recent transactions with similar attributes of the property being appraised. The sales
 comparison approach was utilized to provide indications of value for building improvements
 and the land.

 Several sales of Potato and/ or Onion Storage properties were identified in the Plains and
 Mid-West Region area and the data obtained from these sales was considered to be
 accurate and reliable. Seven (7) of the most similar sales available were included for
 review and analysis.

 The improved comparable sales are indicating that similar properties are being purchased
 primarily by owner-occupants. When the market is dominated by purchasers who intend
 to occupy the property, the sales comparison approach is a strong indicator of value. Due
 to the quality and quantity of the market sales information for improved properties, the
 value estimated within this approach is considered to provide a reliable conclusion.

 Income Approach

 The income approach to value is based on the premise that a direct relationship exists
 between the income-producing potential of a property and its market value. The income
 approach was utilized to provide indications of value for the subject property.

 As previously stated, our market research indicated that the majority of the Potato and
 Onion Storage properties that have sold in the area have been to owner-occupants. The
 owner-occupant purchasers seem to be more numerous than the investor purchaser. To
 an investor, a property's worth is based on its ability to produce income and/or appreciation
 in value over time.



 W. T. Appraisal, Inc.                                                                     79




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 91 of 119
 Conclusion

 There was adequate Potato and Onion Storage sales data in the sales comparison
 approach to arrive at an indication of value for the subject property. The Cost Approach
 was well supported by the cost estimates. Thus, the Cost Approach has provided a reliable
 indication of value for the subject property. In addition, the available income information
 on comparable Potato and Onion Storage properties appears to be consistent and
 reasonable. We considered the information obtained from the Cost Approach and the
 Sales Comparison Approach to be the most reliable indicator of value as they lend support
 to one another. Thus, the greatest weight in arriving at a value conclusion was given to
 these approaches. Based on these considerations, it is our opinion that the market value
 "As Is" of the fee simple interest in the Easterday Farms Potato & Onion Storage
 Facility, located at 138105 S Nine Canyon Road, Kennewick, Benton County, Washington,
 as of March 16, 2021, is:

                 FIFTEEN MILLION ONE HUNDRED THOUSAND DOLLARS
                               $15,100,000 ROUNDED




 W. T. Appraisal, Inc.                                                                   80




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 92 of 119
                                     CERTIFICATION
 I certify that, to the best of my knowledge and belief:

 1.     The statements of fact contained in this report are true and correct.

 2.     The reported analyses, opinions, and conclusions are limited only by the reported
        assumptions and limiting conditions and are our personal, impartial, and unbiased
        professional analyses, opinions, and conclusions.

 3.     The appraisers have no present or prospective interest in the property that is the
        subject of this report and no personal interest with respect to the parties involved.

 4.     The appraisers have not performed services, as appraisers or in any other capacity,
        regarding the property that is the subject of this report within the three-year period
        immediately preceding acceptance of this assignment.

 5.     The appraisers have no bias with respect to the property that is the subject of this
        report or to the parties involved with this assignment.

 6.     The appraisers engagement in this assignment was not contingent upon developing
        or reporting predetermined results.

 7.     The appraisers compensation for completing this assignment is not contingent upon
        the developing or reporting of a predetermined value or direction in value that favors
        the cause of the client, the amount of the value opinion, the attainment of a
        stipulated result, or the occurrence of a subsequent event directly related to the
        intended use of the appraisal.

 8.     The appraisers analyses, opinions, and conclusions were developed, and this report
        has been prepared, in conformity with the Uniform Standards of Professional
        Appraisal Practice.

 9.     On March 16, 2021, Clint Bumguardner made a personal inspection of the property
        that is the subject of this report. Jeremy Wethington did not personally inspect this
        property.

 10.    No one provided significant real property appraisal assistance to the persons signing
        this certification.

 11.    The reported analyses, opinions, and conclusion were developed, and this report
        has been prepared, in conformity with the Code of Professional Ethics and
        Standards of Professional Appraisal Practice of the Appraisal Institute.

 W. T. Appraisal, Inc.                                                                     81




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 93 of 119
 12.    The use of this report is subject to the requirements of the Appraisal Institute relating
        to review by its duly authorized representatives.

 13.    As of the date of this report, Clint W. Bumguardner, MAI, ASA, has completed the
        requirements of the continuing education program of the Appraisal Institute.

 Based on these considerations, it is our opinion that the market value "As Is" fee simple
 interest in the Easterday Farms Potato & Onion Storage Facility, located at 138105 S
 Nine Canyon Road, Kennewick, Benton County, Washington, as of March 16, 2021, is:

                 FIFTEEN MILLION ONE HUNDRED THOUSAND DOLLARS
                               $15,000,000 ROUNDED




 Clint W. Bumguardner, MAI, ASA
 General State Certified Appraiser
 State Certification No. TX-1321020-G
 Washington Certification No. 1102340




 Jeremy Wethington, Certified Appraiser
 State Certification TX-1380954-G




 W. T. Appraisal, Inc.                                                                       82




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16       Pg 94 of 119
                                         ADDENDA




 W. T. Appraisal, Inc.




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 95 of 119
                 Assumptions and Limiting Conditions
 This appraisal report has been made with the following general assumptions:

       1.      This is a Self-Contained Appraisal Report which is intended to comply with the
               reporting requirements set forth under Standards Rule 2-2(a) of the Uniform
               Standards of Professional Appraisal Practice for a Self-Contained Appraisal
               Report. As such, it presents detailed discussion of the data, reasoning, and
               analyses that were used in the appraisal process to develop the appraiser's
               opinion of value. Supporting documentation concerning the data, reasoning,
               and analyses is retained in the appraiser's file. The depth of discussion
               contained in this report is specific to the needs of the client and for the
               intended use stated herein. The appraiser is not responsible for unauthorized
               use of this report.

        2.     No responsibility is assumed for the legal description or for matters including
               legal or title considerations. Title to the property is assumed to be good and
               marketable unless otherwise stated.

        3.     The property is appraised free and clear of any or all liens or encumbrances
               unless otherwise stated.

        4.     Responsible ownership and competent property management are assumed.

        5.     The information furnished by others is believed to be reliable. However, no
               warranty is given for its accuracy.

        6.     All engineering is assumed to be correct. The plot plans and illustrative
               material in this report are included only to assist the reader in visualizing the
               property.

        7.     It is assumed that there are no hidden or unapparent conditions of the
               property, subsoil, or structures that render it more or less valuable. No
               responsibility is assumed for such conditions or for arranging for engineering
               studies that may be required to discover them.

        8.     It is assumed that there is full compliance with all applicable federal, state and
               local environmental regulations and laws unless noncompliance is stated,
               defined, and considered in the appraisal report.




 W. T. Appraisal, Inc.



21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16       Pg 96 of 119
                                                           Assumptions and Limiting Conditions

        9.     It is assumed that all applicable zoning and use regulations and restrictions
               have been complied with, unless a nonconformity has been stated, defined,
               and considered in the appraisal report.

        10.    It is assumed that all required licenses, certificates of occupancy, consents, or
               other legislative or administrative authority from any local, state, or national
               government or private entity or organization have been or can be obtained or
               renewed for any use on which the value estimate contained in this report is
               based.

       11.     It is assumed that the utilization of the land and improvements is within the
               boundaries or property lines of the property described and that there is no
               encroachment or trespass unless noted in the report.

       12.     All information, comments and conclusions pertaining to subject and other
               properties described represent the opinion of the appraiser formed after a
               personal examination of each.

       13.     The appraiser has no interest, present or prospective, in the subject property.

       14.     Sketches in this report are included to assist the reader in visualizing the
               property.

       15.     The appraisers assume that there are no hidden or unapparent conditions of
               the appraised property, which would render it more or less valuable. Further,
               the appraisers assume that there are no potentially harmful asbestos or other
               materials and/or site contaminants in, on, or near soil, subsoil, or structure of
               the appraised property and that there has been no disposal, discharge,
               leakage, or spillage of pollutants or contaminant which would render it more or
               less valuable, whether or not these materials or contaminants are apparent or
               hidden and unapparent.

               No responsibility is assumed by the appraisers for these conditions. In
               addition, no responsibility is assumed by the appraisers for the cost of
               engineering and/or laboratory studies which might be required to discover such
               materials or contaminants. And no such engineering or laboratory studies
               have been ordered for the appraised property.

       16.     Disclosure by the appraiser of the contents of this appraisal report is subject
               to review in accordance with the by-laws and regulations of The Appraisal
               Institute and The American Society of Farm Management & Rural Appraisers.




 W. T. Appraisal, Inc.
21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16      Pg 97 of 119
                                                            Assumptions and Limiting Conditions

 This appraisal report has been made with the following general limiting conditions:


        1.     The distribution, if any, of the total valuation in this report between land and
               improvements applies only under the stated program of utilization. The
               separate allocations for land and buildings must not be used in conjunction
               with any other appraisal and are invalid if so used.

        2.     Possession of this report, or a copy thereof, does not carry with it the right of
               publication, unless prior arrangements have been made.

        3.     The appraiser, by reason of this appraisal, is not required to give further
               consultation, testimony, or be in attendance in court with reference to the
               property in question unless arrangements have been previously made.

        4.     Neither all nor any part of the contents of this report (especially any
               conclusions as to value, the identity of the appraiser, or the firm with which the
               appraiser is connected) shall be disseminated to the public through
               advertising, public relations, news, sales, or other media without prior written
               consent and approval of the appraiser.

        5.     This appraisal was made in accordance with the Code of Professional Ethics
               and Uniform Standards of Professional Appraisal Practice as promulgated by
               the Appraisal Foundation and the Appraisal Institute and The American
               Society of Farm Management & Rural Appraiser.

        6.     Acceptance of and/or use of this report constitutes acceptance of all
               assumptions and limiting conditions stipulated.

        7.     The Americans with Disabilities Act ("ADA") became effective January 26,
               1992. We have not made a specific compliance survey and analysis of this
               property to determine whether or not it is in conformity with the various detailed
               requirements of the ADA. It is possible that a compliance survey of the
               property, together with a detailed analysis of the requirements of the ADA,
               could reveal that the property is not in compliance with one or more of the
               requirements of the Act. If so, this fact could have a negative effect upon the
               value of the property. Since we have no direct evidence relating to this issue,
               we did not consider possible non-compliance with the requirements of ADA in
               estimating the value of the property.




 W. T. Appraisal, Inc.
21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16       Pg 98 of 119
                                           Key Definitions
 Appraiser/Appraisal

 Appraiser - One who is expected to perform valuation services competently and in a
 manner that is independent, impartial, and objective.

 Appraisal Practice includes, but is not limited to, the three types of valuation services:
 1) Appraisal, 2) Appraisal Review, 3) Appraisal Consulting. A wide range of activities, from
 measuring the size of a building to developing a detailed market study, qualify as appraisal
 practice, but do not fit the definitions of the three types of valuation services. The
 application of the appraisal procedures and the level of detail in the report that
 communicates the appraiser’s conclusions are guided by the nature of the property, the
 type of opinion to be developed, the intended use, and the intended users.

 Appraisal involves selective research into appropriate market areas, the assemblage of
 pertinent data, the use of appropriate analytical techniques, and the application of
 knowledge, experience, and professional judgement to develop an appropriate solution to
 an appraisal problem. The appraiser provides the client with an opinion of real property
 value that reflects all pertinent market evidence.16

 Valuation

 The valuation process is a systematic procedure an appraiser follows to provide answers
 to a client’s questions about real property. It is a modes that can be adapted to a wide
 variety of questions that relate to value. It can also be used–perhaps with some
 modification–to answer questions not directly related to value, as in the case of review and
 consulting assignments.17

 Real Estate

 Real estate is the physical land and appurtenances affixed to the land, e.g., structures.
 Real estate is immobile and tangible. The legal definition of real estate includes the
 following tangible components:

 * Land
 * All things that are natural part of land, such as trees and minerals
 * All things that are attached to land by people, such as buildings and site improvements18



    16
         The Appraisal of Real Estate, Thirteenth Edition, Appraisal of Real Estate, page 9-10.

    17
         The Appraisal of Real Estate, Thirteenth Edition, Appraisal of Real Estate, page 129.

    18
         The Appraisal of Real Estate, Thirteenth Edition, Appraisal of Real Estate, page 6.

 W. T. Appraisal, Inc.
21-00141-WLH11           Doc 423       Filed 03/22/21      Entered 03/22/21 13:31:16              Pg 99 of 119
                                                                                                     Key Definitions


 Real Property

 Real property includes all interests, benefits, and rights inherent in the ownership of
 physical real estate. A right or interest in real property is also referred to as an estate. 19

 Market Value

 Market value is defined as being the most probable price which a property should bring in
 a competitive and open market under all conditions requisite to a fair sale, the buyer and
 seller each acting prudently and knowledgeable, and assuming the price is not affected by
 undue stimulus.20

 Implicit in this definition is the consummation of a sale as of a specified date and the
 passing of title from seller to buyer under conditions whereby:

       1) Buyer and seller are typically motivated;
       2) Both parties are well informed or well advised and each acting in what they
          consider their own best interests;
       3) A reasonable time is allowed for exposure in the open market,
       4) Payment is made in terms of cash in U.S. dollars or in terms of financial
          arrangements comparable thereto; and
       5) The price represents the normal consideration for the property unaffected by
          special or creative financing or sale concessions granted by anyone associated
          with the sale.21




       19
            The Appraisal of Real Estate, Thirteenth Edition, Appraisal of Real Estate, page 6.
 20
      Section 34 of Title 12, Code of Federal Regulations and subsequent Interagency publications.

       21
            Section 34 of Title 12, Code of Federal Regulations and subsequent Interagency publications.

 W. T. Appraisal, Inc.




21-00141-WLH11              Doc 423      Filed 03/22/21        Entered 03/22/21 13:31:16              Pg 100 of 119
                                                                                              Key Definitions




 Fee Simple Interest

 The property rights appraised are the fee simple estate. Fee simple estate is defined as
 Absolute ownership unencumbered by any other interest or estate, subject only to the
 limitations imposed by the governmental powers of taxation, eminent domain, police power,
 and escheat 22.

 Leased Fee Estate

 The leased fee estate is the lessor's, or landlord's, estate. A landlord holds specified rights
 that include the right of use and occupancy conveyed by lease to others. The ownership
 interest held by the lessor, which includes the right to the contract rent specified in the
 lease plus the reversionary right when the lease expires23.

 Leasehold Interest

 The leasehold interest is the lessee's, or tenant's estate. A leasehold estate is the right
 held by the lessee to use and occupy real estate for a stated term and under the conditions
 specified in the lease 24.




    22
         The Appraisal of Real Estate, Thirteenth Edition, The Appraisal Institute, 2008, page 114.

    23
         The Appraisal of Real Estate, Thirteenth Edition, The Appraisal Institute, 2008, page 114.

    24
         The Appraisal of Real Estate, Thirteenth Edition, The Appraisal Institute, 2008, page 114.

 W. T. Appraisal, Inc.




21-00141-WLH11           Doc 423       Filed 03/22/21      Entered 03/22/21 13:31:16           Pg 101 of 119
                           Qualifications of the Appraisers




 W. T. Appraisal, Inc.




21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 102 of 119
                                        QUALIFICATIONS
                                             OF
                               CLINT W. BUMGUARDNER, MAI, ASA

Educational
                  Bachelor of Science, Texas A&M University, College Station, Texas, August, 1987.

                  Master of Agriculture, Land Economics and Real Estate, Texas A&M University, College
                  Station, Texas, December, 1988.

                  Completed Course Work and Continuing Education:
                  - Capitalization Theory & Tech., Part A - Appraisal Institute
                  - Capitalization Theory & Tech., Part B - Appraisal Institute
                  - Basic Valuation Procedures - Appraisal Institute
                  - Real Estate Appraisal Principles - Appraisal Institute
                  - Standards and Professional Practice - Appraisal Institute
                  - Case Studies in Real Estate Valuation - Appraisal Institute
                  - Report Writing & Valuation Analysis - Appraisal Institute
                  - 3rd/4th Legal Seminar on Ad Valorem Taxation - TX A&M & State Bar Assoc.
                  - Condemnation in the 90's - Law Offices of Windle Turley
                  - Nevada Real Estate Statutes - Appraisal Institute
                  - Appraisers Complete Review - Appraisal Institute

Professional
                  Member, Appraisal Institute (MAI) No. 10161
                  Accredited Senior Appraiser (ASA), American Society of Appraisers
                  Licensed Texas Real Estate Broker, No. 0393607
                  Texas Certified General Real Estate Appraiser, Certification No. TX-1321020-G
                  New Mexico Certified General Real Estate Appraiser, Certification No. 001579-G
                  Certified General Appraiser, Arkansas, License No. CG2050N
                  Certified General Appraiser, Oklahoma, License No. 12547CGA
                  Certified General Appraiser, Kansas, License No. G-2075
                  Certified General Appraiser, Georgia, License No. 332280
                  Certified General Appraiser, Iowa, License No. CG03070
                  Certified General Appraiser, Colorado, License No. 100032989
                  Certified General Appraiser, Nebraska, License No. CG211103R
                  Certified General Appraiser, Indiana, License No. CG40801054
                  Certified General Appraiser, Arizona, License No. 31904
                  Certified General Appraiser, Utah, License No. 6219920-CG00
                  President, Texas Plains Chapter, Appraisal Institute, 2006-07
                  Real Estate Committee Member, Texas A&M Foundation
Experience
                  Principal, W. T. Appraisal, Inc., Abilene, 1992-present
                  Associate, Dominion Property Advisors, Albuquerque, NM 1999-2004
                  Appraiser, Wayne Austin, Associates, Abilene, 1992
                  Staff Appraiser, J.R. Kimball, Inc., Fort Worth, 1989-92.

    W. T. Appraisal, Inc.


  21-00141-WLH11            Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16     Pg 103 of 119
                  Testified as expert witness in State Court proceedings
                  Testified as expert witness before State Property Tax Board
                  Testified as expert witness before various Appraisal Districts Review Boards in Texas and
                  Oklahoma

Scope of Appraisal Assignments
         - Agricultural Industry Properties
         - Feedyards
         - Poultry Facilities
         - Swine Operations
         - Grain Handling Facilities
         - Feed Mills
         - Flour & Corn Mills
         - Meat Processing - Hog, Beef, Chicken, Duck
         - Vegetable Processing
         - Food Processing - Peanut, Cheese, Apple, Potato
         - Commercial Dairies
         - Special purpose properties including orchards and plant nurseries, etc.
         - Cotton Gins / Compress Warehouses
         - Appraisal Review
         - Feasibility and Market Studies
         - Property Inspections
         - Provided real estate consulting and appraisal services throughout the United States.

Recent Ranch Appraisals
         Lambshead Ranch, Tx           40,000+ AcresG-F Ranch, NM27,000+ Ac.
         Nail Ranch, Tx                40,000+ AcresStaley Ranch, NM12,480 Ac.
         Hendrick Ranch, Tx            46,000+ AcresRoosevelt Co., NM 6,080 Ac.
         Swenson Ranch, Tx             79,000 AcresLatir Mtn. Ranch, NM 6,097Ac.
         Ford Ranch, Tx                38,000+ AcresLee Ranch, NM 39,795 Ac.
         700 Springs Ranch, Tx         13,000+ AcresAutrey Ranch, NM 5,411 Ac.
         Cibola Creek Ranch, Tx        20,000+ AcresColfax Co., NM 23,703 Ac.
         Covered S Ranch, Tx           23,000 AcresHat Bar Ranch, NM 19,919 Ac.
         C Ranch, Tx                   165,000 AcresCross Y Ranch, NM 21,000+Ac.
         T Diamond Ranch, Tx           25,000 AcresEZ Heart Ranch, NM128,000+ Ac.
         La Mesa, Tx                   72,000 AcresSan Miguel Co. , NM 4,800+ Ac.
         Sears Ranch, Tx               18,000+AcresBig Springs Ranch, NM 7,600+ Ac.
         Burr Ranch, Tx                78,000+ AcresBroken O Ranch, TX4,900+ Ac.
         Robinson Ranch, Tx            20,000 AcresBrushy Creek Ranch, TX38,000+ Ac.
         VNN Ranch, TX                 26,000+ AcresPark Springs Ranch, NM     36,000+ Ac.
         Dewey Farms/Ranch, KS         14,500 +AcresMultiple Ranches between 1,000 -10,000 acres
        Maes Ranch, NM                  55,000+ Ac.




    W. T. Appraisal, Inc.

  21-00141-WLH11            Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16        Pg 104 of 119
Recent Special Agricultural Appraisals
         Feed Mills - multiple     Texas, Oklahoma, New Mexico, Arkansas, Missouri
         Feed Yards - multiple     Texas, Oklahoma, Kansas, Nebraska, Idaho, South Dakota,
                                   Washington
         Dairy - multiple          Texas, New Mexico, Oklahoma, Georgia, Kansas, Colorado,
                                   Nebraska, Utah, California, Washington, Iowa
         Peanut Processing Plant New Mexico, Texas, Georgia, Alabama, South Carolina
         Cotton Gin/ Compress      Texas, Arizona
         Cattle Sale Barns         Texas & New Mexico
         Grain Elevators / Shuttle Texas, Oklahoma, Kansas, New Mexico
         Flour Mills               Texas, Nebraska, Utah
         Poultry Farms             Texas, Oklahoma, Oregon, Washington, Arkansas, Mississippi,
                                   Delaware, Maryland, Virginia, West Virginia
         Processing Facilities     California, Oregon, Washington, Colorado, Arkansas, Alabama,
                                   Texas, Missouri, Oklahoma, South Carolina, Idaho, Virginia, North
                                   Carolina, Utah, Indiana, Wisconsin, New Mexico




    W. T. Appraisal, Inc.


  21-00141-WLH11            Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 105 of 119
       State of Washington
       DEPARTMENT OF LICENSING                                     CERTIFIED GENERAL REAL ESTATE AP P RAISER
       APPRAISER PROGRAM
       PO Box 9021                                                 Clint W Bumguardner
       Olympia, WA 98507-9021                                      1302 P etroleum Dr #Ste B
                                                                   Abilene TX 79602-7989




                                                                   1102340            11/24/2022
                                                                   License Number     Expiration Date




       Clint W Bumguardner
       1302 Petroleum Dr #Ste B
       Abilene TX 79602-7989




CERTIFIED GENERA L REAL ESTATE APPRAISER


CLINT W BUMGUARDNER
1302 Petroleum Dr #Ste B
Abilene TX 79602-7989




 1102340                     07/06/2015          11/24/2022
 License Number              Issue Date          Expiration Date



     21-00141-WLH11               Doc 423   Filed 03/22/21     Entered 03/22/21 13:31:16                Pg 106 of 119
                                         QUALIFICATIONS
                                              OF
                                       JEREMY WETHINGTON

Educational       Bachelor of Business Administration, General Business / Finance, West Texas A&M
                  University, Canyon, Texas, 2001.

          Real Estate - Completed Course Work/ Continuing Education:
          Principles of Real Estate I - Texas A&M University Commerce
          Principles of Real Estate I - Texas A&M University Commerce
          Law Of Contracts - Texas A&M University Commerce
          Law Of Agency - Texas A&M University Commerce
          Real Estate Math I - Texas A&M University Commerce
          Real Estate Finance I - Texas A&M University Commerce
          Real Estate Investments I - Texas A&M University Commerce
          Understanding 1031 Tax Free Exchanges - Texas A&M University Commerce

          Appraisal - Completed Course Work/ Continuing Education:
          Basic Appraisal Principles - McKissock Education
          Basic Appraisal Procedures - McKissock Education
          National Uniform Standards of Professional Appraisal Practice - McKissock Education
          Supervisor-Trainee Course for Texas - McKissock Education
          General Appraiser Market Analysis and Highest & Best Use - McKissock Education
          Statistics, Modeling, & Finance - McKissock Education
          General Appraiser Income Approach I - Appraisal Institute
          General Appraiser Income Approach II - Appraisal Institute
          General Appraiser Site Valuation and Cost Approach - McKissock Education
          General Appraiser Sales Comparison Approach - McKissock Education
          General Appraiser Report Writing & Case Studies - McKissock Education
          General Appraiser Expert Witness - McKissock Education
          General Appraiser Commercial Appraisal Review - McKissock Education


Professional
         Texas Certified General Real Estate Appraiser, Certification No. TX-1380954-G
         Licensed Texas Real Estate Salesperson (Active) No. 597365
         New Mexico Certified General Real Estate Appraiser, Certification No. 03725-G
         Certified General Appraiser, Kansas, License No. G-3326
         Certified General Appraiser, Colorado, License No. CG200002194
         Certified General Appraiser, Nebraska, License No. “Pending”

Experience
         W. T. Appraisal, Inc., Abilene, TX
                Appraiser, January 2017 – Present
         Troxell Company, Inc., Rhome, TX
                Manufacturers’ Sales Representative, June 2012 – December 2017



    W. T. Appraisal, Inc.

  21-00141-WLH11            Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16    Pg 107 of 119
          Anchor Fabrication, Saginaw, TX
                VP Of Business Development, July 2009 – May 2012
          Graham Hart Home Builder, Grapevine, TX
                Executive Director Of Finance, May 2002 – June 2009

Scope of Appraisal Assignments

          - Agricultural Industry Properties - Feedyards
          - Grain Handling Facilities - Feed Mills
          - Commercial Dairies
                 - Cotton Gins / Compress Warehouses
          - Farms & Ranches (10 to 20,000 acres+)
          - Commercial Warehouse -

Recent Special Agricultural Appraisals
     Feed Mills - multiple      Texas, Kansas, Colorado
     Pellet Mills - multiple    Texas, Colorado
     Feed Yards - multiple      Texas, New Mexico, Colorado, Kansas, Nebraska
     Dairies - multiple         Texas, New Mexico, Kansas
     Cotton Gin/ Compress       Texas, Kansas
     Grain Elevators/ Shuttle   Texas, Kansas, Colorado
     Calf Ranch/ Heifer Dev.    Texas, New Mexico, Kansas
     Ranches                    Texas, New Mexico, Kansas, Colorado

Personal
     - Married, with four children
     - Member, Beltway Park Church, Abilene, Texas
     - Rural farming/ ranching background, Castro, Jones, and Fisher Counties, Texas




    W. T. Appraisal, Inc.

  21-00141-WLH11            Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 108 of 119
   JEREMIAH JOSEPH WETHINGTON
   2031 FM 126 N
   HAMLIN, TX 79520




                                             Certified General
                                           Real Estate Appraiser

    Appraiser: Jeremiah Joseph Wethington
    License #: TX 1380954 G           License Expires: 01/31/2022


    Having provided satisfactory evidence of the qualifications required
    by the Texas Appraiser Licensing and Certification Act, Occupations
    Code, Chapter 1103, authorization is granted to use this title:
    Certified General Real Estate Appraiser
                                                                             Douglas E. Oldmixon
    For additional information or to file a complaint please contact TALCB     Commissioner
    at www.talcb.texas.gov.




21-00141-WLH11      Doc 423     Filed 03/22/21    Entered 03/22/21 13:31:16     Pg 109 of 119
                                   Letter of Engagement




 W. T. Appraisal, Inc.

21-00141-WLH11           Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 110 of 119
21-00141-WLH11   Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 111 of 119
21-00141-WLH11   Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 112 of 119
                                      Subject Photographs
  Easterday Farms Potato & Onion Storage Facility 138105 S Nine Canyon Rd Benton Co.,
                                      Washington




WT Appraisal, Inc. - 2021-230

     21-00141-WLH11         Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 113 of 119
                                      Subject Photographs
  Easterday Farms Potato & Onion Storage Facility 138105 S Nine Canyon Rd Benton Co.,
                                      Washington




WT Appraisal, Inc. - 2021-230

     21-00141-WLH11         Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 114 of 119
                                      Subject Photographs
  Easterday Farms Potato & Onion Storage Facility 138105 S Nine Canyon Rd Benton Co.,
                                      Washington




WT Appraisal, Inc. - 2021-230

     21-00141-WLH11         Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 115 of 119
                                      Subject Photographs
  Easterday Farms Potato & Onion Storage Facility 138105 S Nine Canyon Rd Benton Co.,
                                      Washington




WT Appraisal, Inc. - 2021-230

     21-00141-WLH11         Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 116 of 119
                                      Subject Photographs
  Easterday Farms Potato & Onion Storage Facility 138105 S Nine Canyon Rd Benton Co.,
                                      Washington




WT Appraisal, Inc. - 2021-230

     21-00141-WLH11         Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 117 of 119
                                      Subject Photographs
  Easterday Farms Potato & Onion Storage Facility 138105 S Nine Canyon Rd Benton Co.,
                                      Washington




WT Appraisal, Inc. - 2021-230

     21-00141-WLH11         Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 118 of 119
                                      Subject Photographs
  Easterday Farms Potato & Onion Storage Facility 138105 S Nine Canyon Rd Benton Co.,
                                      Washington




WT Appraisal, Inc. - 2021-230

     21-00141-WLH11         Doc 423   Filed 03/22/21   Entered 03/22/21 13:31:16   Pg 119 of 119
